        Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 1 of 66




                   PART B

                                           Table of contents


81, The health records that show a significant contact with the state of Connecticut

82. Address still in Warren County


83. Failure to adhere to the law failure to protect is admitted the police ruled   as a   civil matter   and

lack ofJurisdiction the final narrative officer young gives legal counsel to a known kidnapper the

Printed Matter on the paper is two years into concealment upon request and nothing was done


B4-5. Custody decree dated l2-05-2013, acknowledged by Sussex County Superior Court on

July   14th 2014 upon   submission of this record plaintiff was thrown   injail

86. Dismissal of protective order on the merits in the emergencyjurisdiction, Warren County

New Jersey


87. Divorce decree New Britain ConnecticutS-7-ZOL4


B8-9. Admittance into p parental kidnapping, confusing jurisdlction, and treason on behalf of

Judge Carboneau


810-11. Miss Thomas still returning to New Britain Superior Court to litigate


B12. Acknowledgement of penalty of perJury signed by Ms. Thomas


813. Proving Sussex County Superior Court black jurisdiction fraud on the court by judge Dolan


814. Individuals involved in the Enterprise


815.   Fraud on the court Judge Farber
        Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 2 of 66




B,63-72. Dr. Zahedi's deprivation to Fair trial use of bad law


873. Sussex County Superior Court Judge Amirata part of terroristic Enterprise 2019, undue

delay


874,75b. Treason Judge Critchley Jr., part of enterprise


876. Dr. Pohl's evaluation, (first evaluation order by Judge Whetstone)


877. 3rd evaluation

878-80.    4th   evaluation testing conducted


881-104, Intention of enterprise proves itself as malicious and inadmissible


8105. Fraud on the court


8108. Tiffany Bruders matter proving a bias Court


8109-113. Non adherence to the law Judge Lifshitz treason and aiding into retaliation


B I I 4- I 1 7. Proof   of fore-knowledge regarding parental kidnapping


8118-126. Cameron's Auto Towing rulings proving retaliation fraud on the court and heason


Bt27-135. Proof of Treason


8136. Retaliation on third-party


815't      . Excessive and Unreasonable Penal


P.155'Lfløias and Unlawful Penalty


Bl   SB    . Illegal Surveillance


eßq1lsnppeals to Higher Courts
      Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 3 of 66




APPENDIX PART C

                                       Table of contents


Cl-C10. Police Reports


Cl1. Compliance with Court Order

Cl2-C13.   5th   Amendment Violation


C14-C15. Nondisclosure of Secretary of State


C16-23. UnobJected Truths


C?4.l4th Amendment Violation aird bias


C25. Witness


C26-C27. Treason


C28-C30. J.Dolan spoliation, I't amendment speech and grievance


C3 1-C32. Evidence chart


C33. Final Judgment


C34-C37. Def. Proposed Orders


C38-43. G.A. L. Recommendations


C44-47 . Docket Sheet
                         Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 4 of 66

         ,{cvJa',w
        llobrÌ't{rlêbcotrlnrbrb¡
ç-/                                            Monthlv Pavment Plan for vour Outstandinq Debt
                                                                                                                                                 PO Box 1502
                                                                                                                                             Moorestown, NJ 08057
                                                                       Date of Letter: 08/2312019
                                                                                                                                           TOLL FREE (877) 530-7530


Dear JOHN K FINNEY,
                                                                                                                                              Mon   -   Fri 8AM   -   sPM


This letter !9 !o qrovide ygy wlth¡ln opportunity to clear your delinquent status on your surcharges with the State of New Jersey. lf you
enroll in a MONTHLY PAYMENT PLAN, it will halt all collection activity against you. lt will alsoþrevent your account from
                                                                                                                            being
assigned to a law firm or secondary debt collection agency for additioñal legal actions

We want to restore your driving privileges. Please call (877) 530-7530 today to set up a monthly payment plan. Or you
                                                                                                                      may pay your
balance of $3,106.41 with the following options
     ' Visit the website www.nisurcharqe.com to make payments using a Visa, MasterCard, Discover Card or electronic check
           (ACH).
     . Submit payment by phone by cailing (877) S30-7S30
     . Remit payment in person at any Western Union location
     ' Remit payment in person at a Motor Vehicle Full Service Agency in Eatontown, Newark, paterson, Trenton or West Deptford
     ' To pay by mail, send a check or money order with the bottom pòrtion of this letter detached using ihe reply envelope we
           provided.
           Please write your driver license and notice number on your payment. DO NOT MA\L CASH
                                                              Mail to:
                                                              State of New Jersey
                                                              Motor Vehicle Surcharge Violation System
                                                              PO Box 1502

This communication is rrom a debt colector and is an
                                                                      "u"r#?"":""ìEi:
                                                                                               )iJ,:iK       information we obtain wi¡ be used ror that purpose.

SI NECESIDAD HABLAR CON ALGUIEN EN ESPANOL, LLAMAR AL (S77) 530-7530.




  *DETACH THIS PORTION
                       AND RETURN WITH PAYMENT PLEASE WRITE DRIVER LICENSE AND NOTICE NUMBER ON YOUR CHECK OR MONEY ORDER                                                   *
lf your payment is relurned unpaid, a $25 00 fee will be assessed to your surcharge account end you will be required
                                                                                                                     to pay lhis fee before your account will be considered
palcl in firll".

Notice Date 0812312019

                                                                                                       Due Date:      09t27t20't9                                           MS83
                                                                                                      Total Due:      $3,106.41
                                                                           Minimum Due for Payment Plan:              $156.00
                                                                                           Driver License             F4512 40772 06784
      PO Box 1502                                                                               Notice Number         I 92300077650
      Moorestown, NJ 08057




                                                                                                     REMIT PAYMENT TO:
lill,,tlilt,t,tilllt,ll,,ttlil,ltttttll,l,,tt,llllt,lll,l,tl,llll                                    State of New Jersey
                                                                                                     Motor Vehicle Surcharge Violation System
JOHN K FINNEY                                                                                        PO Box 1502
22 GROVE ST APT A306                                                                                 Moorestown, NJ 08057
WINDSOR LOCKS CT 06096-1847




                             uPl, r DNsB3 DF rr 5Ie 487?¿0É78                        q   t,I¿300 E??L 50T0031,0hqI000I5Ë00
                                                                              btrl
                                   Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 5 of 66
    U.I.F.S.A. ORDER                                                            STATE OF CONNECTICUT
    696577-1                                                                       SUPERIOR COURT
                                                                         FAMITY SUPPORT MAGISTRATE DIVISION
    INTEFìSTATE TBIBUNAL AT                        CLEFK OF THE COURT LOCATED AT                                                                        OUR DOCKET NO.                   YOUB DOCKET NO.
    HARTFORD                                       999 ASYLUM AVENUE, HARTFORD, CT 06132.0650                                                           641-18-27                        cs62081501A
    PLAINTIFF'S NAME                                                                              PLAINTIFF'S ATTORNEY (Name íf applicable)                                                  AAG                    YES
    T¡FFANY L BRUDER                                                                                                                                                                         PRESENT?               NO
    DEFENDANT'S NAME                                                                              DEFENDANT'S ATTORNEY (Name if appl¡cable)                                   Present        DEFENDANT              YES
    JOHN FINNEY                                                             Not                   JASON GODDARD, LAW OFFICES                                                  Not Present    IN MILITARY?           NO
        CASE           CASE       rYPE         I   I   earernity   l__l Support                   TYPE OF MOTION                                                                 CASE STATUS
    DESCRIPTION         I        Otn.r   (SpeciÛzl; CONTEMPT                                      I    contempt        l-l   Moo¡r¡cat¡on               lnitial Order               El      rv-o         NON IV-D
                                                       NAME                                           DOB                                                 NAME                                         DOB
      CHILDREN      1.      ALYSSA HOFFMAN                                                        07-23-00                   4.
                    2                                                                                                        5
                    3                                                                                                        6.


                       DEFENOANT FOUND TO BE THE FATHER OF (Name Ch¡td(ren))                                                 DEFENDANT FOUND NOT TO BE THE FATHER OF (Nane Chìld(en))
     PATERNITY

                                                                                                               DEFENDANT PROVIDE THE FOLLOWING:
                       CHILD SUPPORT                                                                                                                     EFFECTIVE DATE           INCOME WTHHOLDING
                       $                                  n   Per week    flPer    montn              Other:                                                                       I    lmme¿¡ate    n
                       ARREARAGE
                                                         as of (dale)    712118                    payable to:                                                          $                   per    lweek        trmontn
        CHILD          ARREARAGE
      SUPPORT
                                                         es oI (dale)                              payable to:                                                          $                          lweer        Dmont¡r
                       LUMP SUM
                                            to be paid on or before ldate)                                                                 to:
                       GUIDELINE DEVIATION? IF YES, GUIDELINE AMOUNT                                   REASON FOR OEVIATION

                        XYes¡No                               $

                       MEDTCAUDENTAL TNSURANCE OR BENEFTT PLAN COVERAGE FOR THE CHTLD(REN) TO BE pROVtDÊD By

                           I       Plaint¡ff if ava¡lable at a reasonable c¡st      of    n            no more       than          % of net

                           ¡       Defendant if available al a reasonable         cost of I            no more       lhan-         o/o
                                                                                                                                         of net
                               The provisions of C.G       S S 46b-84(e) are   ¡ncorporated by reference and made a part of th¡s
                       uNrNsuRED/NOT RETMBURSED HEALTH CARE EXpENSES FOR THE CHTLD(REN) TO
       HEALTH                                                          including orthodontic,
        CARE
                           n       Pra¡ntiff                 %I    o/o
                                                                         Defendant                                      ofCGS
      COVERAGE             HUSKY/CASH MEDICAL
                           n pt"¡nm n                   Oefendant is ordered to apply for the State HUSKY medical insurence

                           n p,",nt¡o I        oetenoant is ordered to pay $                                 per tr*""f n
                                 as cash med¡cal support
                           fl ptr¡ntitr !               oetenoant is ordered to pay $                          per     n*"extr
     CHILD CARE                    Pla¡nt¡ff
                                                                                        -   for                                                                                                medical/dental
                                                                                                                                  Defendant
                                                                                                            ADDITIONAL ORDERS:
                            ATTORNEY OLAN APPEARED FOR RESPONDENT. RESPONDENT FOUND IN CONTEMPT AND
                            lS REMANDED, $3000 PURGE. REVIEW DATE: 7/1911
                                                                                                                                                                                        TO


    ADDITIONAL              RESPONDENT IS TO PROVIDE DOCUMENTATION THA                   WITH 2
       ORDERS               EMPLOYMENT AGENCIES AND PAY FULL AMOUNT OF ORDER. SUPPORT ENFORCEMENT
                            TO REQUEST COLA FROM OSA/NJ FOR UPDATE ON ARREARS AND EMANCIPATION.
                            EFFECTIVE ONE WEEK OF TERMINATION (OF CURRENT SUPPORT) FROM EMANC|pATtON
                            oRDER WILL BE $100/PW.
         .\


                       Continuance Date                  7119t18            Continuance Reason:          l-l    Compliance l-l Genetic Testing l-l                          Employment Search
     CONTINUANCE
                                                                                                         !      ueoicat oocumentation I otn"r'

         THE      RT                                                                                                                              the


C             LIFSHITZ                                                              FSM                                                                                                               715118

                                                                                                      Y('
                         Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 6 of 66
U.I.F,S.A. ORDER                                                  STATE OF CONNECTICUT
696577-1                                                             SUPERIOR COURT
                                                           FAMILY SUPPORT MAGISTRATE DIVISION
INTERSTATE TRIBUNAL AT                CLEBK OF THE COUBT TOCATED AT                                                          OUB DOCKET NO.                   YOUH DOCKET NO.

NEW BRITAIN                            20 FRANKLIN SQUARE, NEW BRITAIN,                           CT   06051                642-13-2                          cs62081501A
PLAINTIFF'S NAME                                                                   PLAINTIFF'S ATTORNEY (Nane ¡f appl¡cable)                                       AAG                    YES
TIFFANY L BRUDER                                                                                                                                                   PRESENT?                  NO
DEFENDANT'S NAME                                                   Present         DEFENDANT'S ATTORNEY (Name if applicable)                    I lPresent         DEFENDANT                 YES
JO!-IN FINNEY                                               l-l    Not Present                                                                  l-l Not Present     IN MILITARY?             NO
   CASE     CASE ryPE
                       l_l paternity L_l Support                                   TYPE OF MOTION                                                       CASE STATUS
DESCRIPTION        I
                omrr $pecify): MOTION ro TRANSFER                                  I    Contempt   !     uooiri"ation       lnitial Order                         IV.D            NON IV.D
                                        NAME                                           DOB                                    NAME                                            DOB

  CHILDREN     1, ALYSSA HOFFMAN                                                   07-23-00             4.
               2                                                                                        5.
               3                                                                                        6.


                DEFENDANT FOUND TO BE THE FATHER OF (Name Chi\d(Ten))                                   DEFENDANT FOUND NOT TO BE THE FATHER OF (Name Chi\d(en)
 PATERNITY

                                                          IT IS ORDERED THAT THE DEFENDANT PROVIDE THE FOLLOWING:
                CHILD SUPPORT                                                                                                EFFECTIVE DATE             INCOME WITHHOLDING
                a                           l-l   Per   week   !    Per month          Other:                                                            n   lmmeoiate      l-l   contingent
                ARREARAGE
                                           as of   (dafe.)                          Payable to:
                                                                                                                                            $                     per    [week       nmontn
   CHILD        ARREARAGE
  SUPPORT
                                           as of   (dafe)                           payable to:                                             $                     per nweek nmonth
                LUMP SUM
                                                  to be paid on or before (date)                                  to:
                GUIDELINE DEVIATION?               IF YES, GUIDELINE AMOUNT             REASON FOR DEVIATION

                   XvrsnNo                        $

                MEDICAL/DENTAL INSURANCE OR BENEFIT PLAN COVERAGE FOR THE CHILD(REN) TO BE PROVIDED BY

                   I     Plaintiff   ifavailableatareasonablecostof                n nomorethan                n S                                           per     Iweek Imonth
                   X     Defendantifavailableatareasonablecostof                   tr nomorethan  %ofnetincome
                                                                                                -%ofnetincome I s-per                                                nweek         l_lmonth
                 The provisions of C,G.S, S 46b-84(e) are incorporated by reference and made a part of this order
                UNINSURED/NOT REIMBURSED HEALTH CARE EXPENSES FOR THE CHILD(REN) TO BE PAID BY
                                                                               including orthodontic, opthalmalogìcal, optical, pharmaceut¡cal, psychological, psychiatric The
  HEALTH
   CARE
                    IPlaintirf                    %     tr Defendant       %
                                                                                          of C.G S.              are                 reference and made a        of this order

 COVERAGE           HUSKY/CASH MEDICAL
                    n pl"¡ntiff !         Oefenaant is ordered to apply for the State HUSKY medical insurance program on behalf of the minor child(ren).

                    n ptr¡ntir l-l Defendant ¡s ordered to pay $                               per n*""tn           month for reimbursements to     n    pu¡nmr    Ll    Defendant   n   Husrv
                        as cash medical support
                    I   pl"inffr loetendantisorderedtopay $                                     per nweell          montn to [etaintitt l-lDefendant !otn.,                       gpecity)

                                                                             for
 CHILD CARE              Plaintiff                                                                           Defendant


                    THE COURT GRANTED THE DEFENDANT'S MOTION TO TRANSFER. THE CASE WAS TRANSFERED
                    TO HARTFORD JUDICIAL DISTRICT/UIFSA 999 ASYLUM AVE. 4TH FLR HARTFORD, CT
                    06105 (860-566-8723). THE COURT ADDRESS tS 90 WASHTNGTON STREET HARTFORD, CT 06106.
                    JïE CONTEMPT HAS BE CONTINUED TO                                         5/10/18.
                                                                                 srArE oF eoNh¡Ecrtcu.r.
                                                                                                                                                   SUFER¡OR COURI
ADDITIONAL                                                                                                                                      ¡NTERSTATE TRIBUNAL
 OHDERS                                                                                                                                                 F{EW BRITAIN

                                                                                                                                                      $4AR 1       2     2tX8
                                                                                                                                                    ,tERT¡F[ÈD COpy
                                                                                                                                                                             D


                Continuance Date:          5/10/18                 Continuance Reason:    fl    Compliance l-l Genetic Testing tr
 CONTINUANCE
                                                                                          f,    ueOicat Documentation !   otn.r'



        GILMAN                                                                                                                                                               319118
                                                                        , F.S.M


                                                                                  tf)
                                            Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 7 of 66

                                                                                                                                                                                     3




i',rì   t r   :i r;;   el   i:i t¡ ;; t.i   ii




          í;i urssece                            í.(ri.itit c   ì




                              The New Jersey State Association of Chiefs of Pollce Advanced Professional Pol¡cing Pract¡ces Seminar 201 9 is now complete. Many thanks for
                              the Challenge Coin and to all partic¡pants for fully engaging in the program. I wish you all a safe trip home to New Je¡sey ând look forward to seein...
                              Mrchael $radâ liked th¡s




                                                                                               SEE ALL




                              SHERIFF
                              Sussex Counly Sheriff's Office, Homeland Security Branch/Emergency Management
                              Jan 2011 - Present' 9 yrs 2 mos
                              Newlon, New Jersey




                              Executive Leaders Program
                              Naval Postgraduate School
                                                     .l
                              May 2014 - Feb 20'1 5 ' 0 mos
                              Monterey, Ca

                              Graduate/ Homeland Security Program

See More




                                                                            ()   \;                                 My Nelv/ork                                   Pro[rl0




                                                                                 ßlr¡
                                  Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 8 of 66

                                  St:r{r'r¡f'('lrrrr, rtir rrf lr¡,1i, i,,l lìr.r",                       It
                                                                                                                                                                                             ì;:

                             APlrcllirtt' /Srl[)l'('lììe ( l.tsc l,ooli-u1r                                                                                                                  ¿*

                      . i, .                                                                                                                                                                 'Ë


                                                                      Supreme and Appellate Court
                                                                                             Côæ Dclâll



 E!¿e$rÉ-g¿Epsllls-Bs$s9lln-EesÊ                  I       P$$9LEU9¡!IIy-EIE¡9[         I   t]e!-SÊsr!      |   Jud¡dalrome PaqÊ       |

                                                                                           Cäsê   lnlonnåli0r


e          sc   20203    JOl.lN   X   FINNÊY v. SOHRÂB ZÂHEol                                                                              Slatus: Disposêd


          Case lnformaliofl                                                                                                                     .   click hse.
^ppeal
    D¡te   Flled:                         I   l. r ar2i ìe                                                 Ræponsto Oockel0æ
                                                                                                           Dile:
    Áppeal   Syr                          ¡    ,'rtr,ll                                                    0lsp6illon Mcthod:

    ArOuêd D¡te:                                                                                           Dispo¡nlm 0dc:

    Submlhod on Erioli   ole:                                                                              Clto:

    P¡no¡:                                                                                                 Potitld(s) For Cerlificat¡on:




cross Appeal/Amended Äppeâl



lriâl   Court Case lnform¡ìion


    Dækel l¡umber:               E!e!IÉ${Éggr
    Judqrunl For:                                                                          Cod:

    Triâl Judg€(s):                                                                        Judgmdl Dâtêì

                                                                                           Case   lyp€:




P¿rty/Aìorney or Self -Rcprcsenìed lnloinôt¡on




lranscripls and É)hìbits                                                                                                                                         Êrhibrts Rccôivod gy Cúud




Prêl¡minary P¡Þers



8riÞfs and PrÊpared Record                                                                                                                                                    Pecord Frled


                                                                                                                                                                                  I
Case Acllvity
                                                        þr¡bÍ   D¡Þ   ñþ¿ lslrrrd Et
e,'.,'                                                !i: ?),    i.r:r't




                                                                                                   ol CrÊtriutJúsd     BrJñh




                                                                                                          ßtf1
                                           Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 9 of 66




                                                                           Supreme and Appellate Court
                                                                                           Cðse Oet¿ìl



 !girl¡:ll.l.g.rr,:,:jl.@¡.!-:-|j.g,                      M.UUY.-W¡r               ì !.W""!          I   .   r,i.(   ral   llof   r'r   t,¡ g     I




c             il¡ ìtt,,.,      'j:;,fì¿     ¡i:l:ti/;:llilifir   I lllllt!\

l', /\ri)t rlì, I ì, , i ì i!,''iì   ,lì                                                            Io ¡.cer?c        ¿r    e1ìr'l !rh:rÌ       llìrrc   r;   .Ìal v   L?   o;r   tlÑ   c[ck hlie




    f ¡i,--   D¡le                                                                                  Ordcr

    É,1Êd tsy:                                                                                      Order Dâle:




    D.ck¡( No                        !Llll¡é.8{A!3ÍZq9 ì{ rßtil:ì   ir:r.137ú.5

                                                                                     Co0   il:

     Iriðl Judqc¡i)                                                                  Judgnrc'it Ditc:




                                                                                                 3løo
                         Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 10 of 66


               ll   lt
               il
                    h'

                                            Supreme and Appellate Court
                                                          Case 0eLril



!,urÉ.',r¿ .!]u¡I¡'il'',,',' I l)]]¡g¡-[¡g¡!]y:-Wg I !$-Sr-dt i .i¡¡:.r!.is4,,s                        I
                                                                                                            I
                                                                    Ii.r.r¡ r.   òrì L   ,ìr | !,trì tl:!r! rt;j.lr!.,tjlj.llLjl!:J.   rl!.k lrerè




                                                                   Orilor

   ad Dt




 Dc.-krt llo             !l!lry.lþ¡S{Ég.Ê
                                                      Cot,tl

 ÍÍ¡al Jùdqoi\l                                       Jud0rncrt Dilc:




                                                                 ßløl
           Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 11 of 66
DT¿D D D
v ¡Dv
c, tDvD
uEl
D




                                         J
     Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 12 of 66

               Connecticrrt f rr.lic i,rl         ßr'rrrreh

               ellate/Suprerne (larse I-ook-up
                                Sn   ¡rr'cnrc arrrl A¡rpeìl ntr:          Co   rrrt


       ,i,   L |jrillL|iLli,n{il',\i,t.ior¡   i ¡1".,,r,,,.,. i   .   ,        :   I




c




c


a

a
4!




(

                                                              ßlt     ç
         Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 13 of 66
u9g
gJ!v!!




                                    ea
                                         *s
                                          \-
                             Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 14 of 66




                                                        Su¡rre urt-. aurl Ap¡lell atc Corrrt


.¡.,.ì,',,-.r.i.,r,..r,r,.        ] i'llií,¡lLi,,''lì',\,'r'rri.r,   I lr¡,,,::,.,,r I    .'1.   l -,   I


c




c




a:


c


                                                                                         Ttb1
         Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 15 of 66
999
9!VV
vvvggv
9VY
J{!




                                           ùs
                                         s
     Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 16 of 66



a!



c

a!




c
c

a




c
c
c


c




a

c
a!

a:




a!



a'




c



                                   gu,q
                              Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 17 of 66




                                                         Su¡rrcrne and Appellate Conrt


      ,:..../r-   i.r.,,r,:..i,r   . I i)rìilti,ì.tri,.tìrìit_trrf,tulf   ljjiJ.:r!.I   I     ,...r     ¡r _      !
                                                                                                                      I

                                                                                        ì,i    ., .,r,, ì,r ,ì ¡,:ì.- r,., i,.i ,,:ii .r.r   , l,   ,




c
li)
c

l-l
w
a:
f=t
U




tf
a!
t=ì
IJ


                                                                                               Bnl
Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 18 of 66




                                                                                                                                                                      \
                                                                                                                                                                    c*¡
                                                                                                                                                                    ç-
                                                                          D
                                                                   r¡D I,D T¡D T¿D C¡D tJD D D I¡D D D t¡D D   Dq¡Dv q¡ u   DUD ù ù q,¡ t¡Gr;D D D DvD DsD uD   D
                Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 19 of 66

t
q Q^ç!- qû uî




                                            U\)

                                                  \^
                                                Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 20 of 66


                          New Britain Police DePartment                               lncident Report                                                 Page: 1         of   2

                                                                                      tR18-020669
                                                                                      1   8-020669

                                                                       Date/Time                                                     Location:          107 BASSETT ST FLR:3, New Britain, CT, 06051
Report   Type:             No Crime                                                               06/13/2018 21:38
                                                                       Reported:
Incident Occurred from 06/13/201  I 21:38 to 0611312O18 21:38          Date of this Report:       O6114120'18 2O:.25

OfficerAssigned:          SALGADO,LAUREN,L                             Division:                  New Britain Police                 Related Case:

lncident   ..              Medical Aid                                 Clearance Code:                                               Clearance Date:
class¡rrcaÛon:




Person 1:             OLIVIERI, SARAH                                                                                               Complainant
                                                                                                           DOB:                     3/3/1983                   Sex:                F
Address:              107 BASSETT ST 3RD, NEW BRITAIN, CT, 06051
                                                                                                           Cell Phone:              860-801-0076               Office Phone               Email
Home Phone:


Person 2:             ollvtERl, lvY                                                                                                   Juvenile - Other
Address:              107 BASSETT ST FLR:3, New Britain, CT, 06051                                            DOB:                    81912004          Sex:                   F

Home Phone:                                                                                                   Cell       Phone:                         Office   Phone:                 Email:


Narrative


  On June 14, 2O1B at approximately 1931 hours, Ofc. Wiener and I were dispatched fo 107 Basset Street on a report of a suicidal party.

   We nrade contact with Sarah Olivieri who stated she found a suicide note that was a few days old along with disturbing messages in her daughter,
lvy Olivieri's, phone. Sarah stated she did not know what to do or how to handle this situation. Saralr was informed of the seruices the hospital can
provide for children going through depression. Sarah stated that she wanted her daughter to talk to someone at the hospital.

  I spoke with lvy who stated when she gets upset she harms herself. lvy had a fresh cut on her wrist at which point she stated that she had done it
two days ago because she was upset. lvy agreed going to the hospitalto seek help would be a good idea. lvy was transported to the Hospital of
Central Connecticut.


         Reporting Officer:                SALGADO, LAUREN, L         Review/Approved By:                         Steele, Michael                    Date Approved:                    6l't412018


Reporting offìcer sworn signature

Subscribed            ,*orn before   me this         D       _______--!0-
                                                         ay oÍ                            Su   pervisor/N otary   S ig   natu re
                "id
                                          Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 21 of 66

                                                                                                                         Page:2of 2
New Britain Police
Number: lR18-020669

  Sarah was provided contact information for Youth services. Sgt. Steele on scene.

 No wants or warrants. Nothing Further

Rel ated Eirtities
       Related                                        Entities

    CAD Record                       I 8-020669 Suiclde-Threatening   to commit




                                                                                                                                                     t'l




       Reporting Ofhce¡:          SALGADO, LAUREN, L                  ReviedApproved By:             Steele, Mlchael   Date   þproved:   6114t2018


Reporting offcer snom signature

Subscribed and swom before me fhis             Day   of                       20     SupervisorNolary Signature
                                            Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 22 of 66


                      New Britain Police Department                               lncident Report                                   Page:1       ol   2

                                                                                  tRlS-021634
                                                                                  18û21634

                                                                    Date/ïme                                      Location:          107 BASSETT ST FLR:3' New Brltain, CT' 0605t
Report   Type:         No GrÌme                                     Reported:
                                                                                          OGI2JIIÃ1B182OG

lncider¡t Occurred-lrom OGl22l2Ol8 18:06 to OGl22t2O18   18=OG      Date of this Repoft   O612212O182O:08

OfficerAssþned:        JARRELL,PATTON,E                             Division:             New Britain Police      Related Case:

                                                                                                                  Clearance Date:
H3"ìiLo'",             No G¡ime                                     Clearance Code:




Person 1:         OLIV¡ERI, SARAH                                                                               Complainant
                  IO7 BASSETT ST 3RD, NEW BRITAIN. CT, 0605I                                      DOB:          3r3fi983                  Sex:                F
Address:
Home Phone:                                                                                       Cell Phone:   860-801.{1076             Office Phone:                   Emall:



Person 2:         OLIVIERI, JULIO                                                                               Other
                  251 BTNGHAM ST, NEW BRITAIN, CT,06051                                        DOB:             gfisfi983                  So<:                   M
Address:
Home Phone:                                                                                    Cell Phone:      860-960-2829               Offcs Phone:                     Email:
                                                                                                                                                                                     \
Person 3:         CASTANO, CARMEN, R                                                                                 Other
Address:          25f BTNGHAM ST, NEW BRITAIN, CT,06051                                      DOB:                    12t18t1962              Sex:                     F
Home Phone:                                                                                  Cell Phone:             860-59S8f¡49            Ofilce Phone:                  Emalh




  On O6122t18 at 1855hrs Ofc. Conway and this Officer were díspatched to 107 Bassett St. Apt 3s on a ch¡¡d custody dispute. Dispatch'said the
compla¡nant stated that her ex husband is refusing to retum their three daughters to her.

  Upon arr¡val I spoke Sarah Olivieri (03/03/83) who stated her ex husband Julio Olivieri (09/15/83) is refusing to bring their daughters home to her
and she has primary resideflce state is stated in their child custody agreement. Sarah stated that Julio had taken the children last weekend which was


         Reporting Ofñce¡:           JARRELI- PATTON, E            RevieWApproved By:            FÄRRELL, MICHAELW                Date Approved:                  612312018


Reporting offcer sworn signafure

Subscribed and swom before me      this_         Day     o|_-_----20-              SupervisorNotary Signature
                                            Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 23 of 66


New Britain         Police                                                                                                     Page: 2    or   2

Number: ¡Rl8-021634
his weekend and then asked if they could stay with him until Friday. Sarah said she agreed and the children stayed with him. Sarah stated today
                                                                                                                                                she
iexted Julio and asked when he or his mothei were going to bring the girls back home. Sarah said she was surprised when he texted her back stating
that he was nót returning the children and that he had gone to courl today and was granted a Ex Parte Emergency custody of the children until
 OTl12l1g. Sarah stated she was never served any papers from the couft and looked on the court docket and did not see that there was a hearing so
she thinks that Julio was not telling her the truth. Sarah stated Julio is currently living with his parents a|251 Bingham St'

    We responded to Julio's address and spoke with Carmen Castano (12118162) who stated she was Julio's mother. Carmen stated that Julio was
currenly ai work at the Outback Restaurant in Southington CT. Carmen said before Julio left for work he gave her court papers and instructed her to
                                                                                                                                             granted
give them to the police if they show up due to his recent text messages with Sarah. Carmen stated that Julio was in court all day and was
iãrpor"ry custody of the children untit July 2,2018 which Ìs the court date that was assigned by Judge Connor. Carman     gave  this Officer the court
papers. Íf ir Of¡cer confirmed that Julio was in court tgday and had stamped court papenvork that gave him temporary custody of the children. I
attempted to talk to Julio via cell phone but he did not answer. I explained to Carmen that the paperwork was in order and that I would explain it to
Sarah.

  I returned to 107 Bassett St. and spoke with Sarah aboui the incident. I explained to her that there was a current order from the Family Court that
gave temporary custody to Julio and that he was telling the truth. Sarah was explained that she would be seeing a Marshall soon with papenruork
ãOout what was filed against her. Sarah stated she understood. No wants or warrants. No further action taken.

                                                                                                                                                               (_i
          Related                                              Entities

       CAD Record                           1   8-021 634   Domestic-Child Custody




        Reporting Officer:             JARRELL, PATTON, E                 Review/Approved By:            FARRELL, M]CHAELW   Date Approved:        612312018


 Reporting offìcer sworn   signature                                                                                             Date

 Subscribed and sworn before me this                Day of   _____-20-                   Su   pervisor/Notary Signature
                                                  Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 24 of 66


                                                                                        lncident Report                                           Page: 1 of 2
                       New Britain Police DePartment
                                                                                        tR18-041437
                                                                                        18-041437

                                                                         Date/Time                                              Location:          lO7 BASSETT ST FLR:3, New Britain, CT' 06051
Report   Type:          No Grime                                         Reported:
                                                                                                111271201817:45

lncident Occuned î¡om 1 1 I 27 12O18 17 :45 lo 1 1 127 l2O1 I 17 245     Date of this Report:   1112712018 19:17
                                                                         Divis'on:              New Britaln Police              Related Case:
OfficerAssigned: EGAN, BRANDON, M
                        No crime                                         Clearance Code:                                        Clearance Date:
3å'roiil",,"",
Person

Person 1:         OLIVIERI, SARAH                                                                                             Complainant
                  107 BASSETT ST 3RD, NEW BRITAIN, GT,06051                                             DOB:                  313/1983                    Sex:                        F
Address:
                                                                                                        Cell Phone:           860-801-0076                Offce Phone:                         Email:
Home Phone:       860-801{076


Person 2:          OLIVIERI, JULIO, G                                                                                          Other
                                                                                                      DOB:                     9/1sfi983                      Sex:                         M
Address:           251 BRINGHAM ST, NEW BRITAIN, CT, 06051
                                                                                                                                                              Offtce Phone:                      Emall:
Home Phone:                                                                                           Cell Phone:              860-960-2829
                                                                                                                                                                                                          \^
                                                                                                                                                                                                          \,
Person 3:          OLIVIERI, IVY                                                                                                 Juvenile - Other
Address:           107 BASSETT ST FLR:3, New Britain, GT, 06051                                           DOB:                   8ßl2OO4           Sex:                           F
                                                                                                          Cell Phone:                              Offce Phone:                            Email:
Home Phone:


Person 4:          OLIVIERI, ANIYAH                                                                                                   Other
                                              NEW BRTTAIN, CT, 0605I                                           DOB:                   412912009               Sex:                         F
Address:           I07 BASSETT ST 3RD,
                                                                                                               Cell Phone:                                    Offtce.Phone:                      Email:
Home Phone:


Person 5:          olivieri, inessa                                                                                          Juvenile - Other
Address:           107 BASSETT ST FLR:3, New Brltaln, CT                                           DOB:                      61612010           Sex:                          F
                                                                                                   Cell Phone:                                  Offce Phone:                              Email:
Home Phone:



         Reporting Ofücen                 EGAN, BR,ANDON, M             Review/Approved By:            TORRENTE, JOSEPH J                       Date Approved:                            1112712018


Reporting offcer swom     signature                                                                                                                    Date

Subscribed and swom before me                           Day   o1_-------J0-               SupervisorNotary Signature
                                        Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 25 of 66


New Britain         police                                                                                         Page: 2    oÍ   2
Number: lRlS-021634
his weekend and then asked if they could stay with him until Friday. Sarah said she agreed and the children stayed with him. Sarah stated today she
texted Julio and asked when he or his mother were going to bring the girls back home. Sarah said she was surprised when he texted her back stating
that he was nót returning the children and that he had gone to court today and was granted a Ex Parte Emergency custody of the children until
OTt02l1B- Sarah stated she was never served any papers from the court and looked on the court docket and did not see that there was a hearing so
she thinks that Julio was not telting her the truth. Sarah stated Julio is currently living with his parents at25l Bingham St.

    We responded to Jutio's address and spoke with Carmen Castano (12118162) who stated she was Julio's mother. Carmen stated that Julio was
cunen¡y at work at the Outback Restaurant in Southington CT. Carmen said before Julio left for work he gave her court papers and instructed her to
give them to the Police if they show up due to his recent text messages with Sarah. Garmen stated that Julio was in court all day and was granted
temporary custody of the children until July 2,2018 which is the court date that was assigned by Judge Connor. Carman gave this Officer the court
papers. This Officer confirmed that Julio was in court tpday and had stamped court paperwork that gave him temporary custody of the children. I
attempted to talk to Julio via cell phone but he did not answer. I explained to Carmen that the paperwork was in order and that I would explain it to
Sarah

  t returned to 107 Bassett St. and spoke with Sarah about the incident. I explained to her that there was a current order from the Family Court that
gave temporary custody to Julio and that he was telling the truth. Sarah was explained that she would be seeing a Marshall soon with papenrvork
about what was filed against her. Sarah stated she understood. No wants or wanants. No further action taken.
                                                                                                                                                        -\
                                                                                                                                                        ç-J
         Related                                     Entities

      CAD Record                        18.{,21634 Domestic4hild Custody




       Reporting Officer:          JARRELL, PATTON, E           ReviedApproved By:           FARRELL, MICHAELW   Date Approved:        61231201A


                              _
Reporting officer swom signafure                                                                                      Date

Subscribed and sworn before me thic          Day   of________________      0_   Supervisor/Notary Signature
                                           Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 26 of 66


                                                                                      lncident Report                                               Page: 1 oÍ 2
                      New Britain Police DePartment
                                                                                      tR18441885
                                                                                          18-041885

                                                                     Date/Time                                                     Location:             107 BASSETT ST, New Britain, CT, 06051
                                                                                                11130120'18 07|43
Report   Type:         No Grime                                      Reported:
                                                                     DaÍe of this Report:       1210ff201822:23
lncident Occuned ftom l1l30/20t8 07:¡t3 to 11/3012018 07:¡13
                                                                     DMsion:                    New Britain Police                 Related Case:
OfficerAssigned: DeGraY, Adam, M
                                                                     Clearance Code:                                               Clearance Date:
                       No crime
3å'3:#L0.",
                                                                                 ;i:: '




Person 1:         OLIVIERI, SARAH                                                                                   lnterviewed , Complainant , Owner of Vehicle
                                                                                                 DOB:               313/1 983            Sex:                   F
Address:          107 BASSETT ST APT:3S FLR:3, NEW BRIT^IN, CT' 06051
                                                                                                 Cell Phone:        860-80l-0076         Office Phone:                     Email:
Home Phone:       860-801-0076


Person 2:          FINNEY, JOHN                                                                                                 Other, lnterviewed
Address:           107 BASSETT ST APT:3S FLR:3, New Britain, CT                                           DOB:                  611711978 Sex:                              M                      Þ
Home Phone:        860-801-{¡076                                                                          Cell Phone:                                Office Phone:                  Email
                                                                                                                                                                                                   \J
Vehicle


Target of Grime
                                                       REG State:     Connecticut                REG Type: Passenger                   REG Exp:6128l/2020              REG Year:       Year 2002
Regisbation:          3ALBM6
                                                       Make:          Honda                      Model:                                Accord LX                       Color:          Black
VIN:                  1HGCG665624118065
Descdption:
Target Of Crime
Remarks:




                                        DeGray, Adam, M             Review/Approved By:                   BEEBE, MICHAEI- R                        Date Approved:                   12ßnO18
         Reporting Officer:

                        signature                                                                                                                        Date
Reporting oficer swom

Subscribed    and swom before me this            Day                                       Supervisor/Notary Signature
                                            Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 27 of 66


New Britain         Police                                                                                             Page: 2    ol   2
Number: lRl8-041885




On             approximately 1918 hours, Officer Barsaleau and I were dispatched to the report of a vandalism of a motor vehicle located at 1A7
     1211118, at
Bassett Street. Dispatch stated that the complainant believes her brake lines were cut on her vehicle.

Upon arrival, the officers met with the complainant Sarah Olivieri. Olivieri stated that her roommate John Finney noticed that her vehicle had a black oil
Iike substance on the front left tire rim on 11130118 at approximately 0743 hours. Olivieri's vehicle is a black 2002 Honda Accord (CT # 3ALBM6).
Olivieri stated she was scared to go into her vehicle because she believes that someone tampered with her car and that she was afraid it was going to
"explode ancj blow up" if she tried to turn the vehicle on. Olivieri stated she is going through court proceedings with her ex-husband and was very
paranoid that he might have tampered with her car. There were no signs of an oil leak or any type of liquid leak near the vehicle. The lug nuts on the
front left tire were not loose.

Oliviera and Finney lrad no suspect information. There were no security cameras in the area.

The officers informed Oliviera and Finney that they should find and contact a mechanic and have them come out to the vehicle in the morning so they
can look to see if everything is okay with it. They both agreed. They did not want to press charges.                                                         Ùs
                                                                                                                                                             Q
No wants/warrants.

Nothing further.


       Related                                         Entities

     CAD Record                     f A-O¿lgAS Vandalism/Property Damage-Vehicle




       Reporting Officer:               DeGray, Adàm, M             Review/Approved By:          BEEBE, MICHAEL, R   Date Approved:        121312018


Reporting officer sworn signature                                                                                         Date

Subscribed and sworn before me this   _          Day   o|__________-20-            Supervisor/Notary Signature
                                              Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 28 of 66


                       New Britain Police DePartment                                 lncident Report                                                Page: 1 oÍ 2
                                                                                     tR18-041885
                                                                                     l8-041885

                                                                      Date/Time                                                   Location:            107 BASSETT ST, New Britain, CT, 06051
Report    Type:         No Crime                                      Reported:
                                                                                             1'l130/20'18 07:¡t3

lncident Occurred from 11/30/2018 07:43 to 11130/2018 07:43           Date of this Report:   1U01n01822|23
Officer   Assigned:     DeGraY, Adam, M                               Division:              New Britain Police                   Related Case:

                        No crrme                                      Clearance Code:                                             Clearance Date:
5åÍ3,i1,,,"",
Person

Person 1:          OLIVIERI, SARAH                                                                                 lnterviewed , Complainant , Owner of Vehicle
Address:           107 BASSETT ST APT:3S FLR:3, NEW BRITAIN, CT' 06051                        DOB:                 313/1983            Sex:                 F

Home Phone         860-801-0076                                                               Cell Phone:          860-801-0076        Office Phone:                     Email:



Person 2:          FINNEY, JOHN                                                                                               Other, lnterviewed
Address:           107 BASSETT ST APT:3S FLR:3, New Britain' CT                                        DOB:                   611711978 Sex:                                  M

Home Phone:        860-801-0076                                                                        Cell Phone:                                   Office Phone:                Email:
                                                                                                                                                                                                 \-
Vehicle                                                                                                                                                                                          Q


Target of Crime
Registration:          3ALBM6                           REG State:     Connecticut           REG Type: Passenger                      REG Exp: 6nBl2O2O              REG Yean        Yean 2002

VIN:                   1HGCG66562A'118065               Make:          Honda                 Model:                                  Accord LX                       Color:          Black

Descrlption:
Target Of Crime
Remarks:




          Reporting Officen               DeGray, Adam, M            ReviadApproved By:                BEEBE, MICHAEL, R                          Date Approved:                  12ß12018


Reporting officer swom signafure

Subscribed and swom before me      this           Day   of------------20-             Supervisor/Notary Sígnature
                                                                      Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 29 of 66


New Britain Police                                                                                                                           Page:2ol       2
Number: lR18-041885
Narrative        :'




On   12t1118. at approximately 1918 hours, Officer Barsaleau and I were dispatched to the report of a vandalism of a motor vehicle located at 107
Bassett Street. Dispatch stated that the complainant believes her brake lines were cut on her vehicle.

Upon arrival, the officers met with the complainant Sarah Olivieri. Olivieri stated that her roommate John Finney noticed that her vehicle had a black oil
like sutrstance on tlre front left tire rim on 11l3Ot1B at approximately 0743 hours. Olivieri's vehicle is a black 2002 Honda Accord (CT # 3ALBM6).
Olivieri statecl she was scared to go into her vehicle because she believes that someone tampered with her car and that she was afraid it was going to
"explode and blow up" if she tried to turn the vehicle on. Olivieri stated she is going through court proceedings with her ex-husband and was very
paranoid that he might have tampered with her car. There were no signs of an oil leak or any Çpe of liquid leak near the vehicle. The lug nuts on the
front left tire were not loose.

Oliviera and Finney had no suspect information. There were no security cameras in the area.

The offìcers informed Oliviera and Finney that they should find and contact a mechanic and have them come out to the vehicle in the morning so tlrey
can look to see if everything is okay with it. They both agreed. They did not want to press charges.

No wants/warrants.                                                                                                                                                          A
                                                                                                                                                                            c-)
Nothing turther.
                      .   _.1'.r1   r.   ... .        .,1..+-::.J,:
                                      '
Related :EntitieS',.,''''.,:i:¡'-,.,.¡:,,,,.
                   ' i r'. ::r 'r: _ Li :: t':


       Related                                                                 Entities

     CAD Record                                   t   A¡4IAAS Vandallsm/Property Damage-Vehicle




        Reporting Officer:                                  DeGray, Adàm, M               Review/Approved By:          BEEBE, MICHAEL, R   Date Approved:       12131201A


Reporting oficer sworn signafure

Subscribed and sworn before me                   this-                   Day                             Supervisor/Notary Signature
parent'sName: Case 3:20-cv-00158-JCH
                        OLtV lVLl    Document 8-1 Filed 02/20/20  Page lD: 30 of 66
                         S*A**                              OIK Family
                                                                     Si quiere recibir este moteriøl en espoñol   sl:ose llomor ol 1-888-214-5437.


                                                     Parent-Provider Ag reement Form
careokids                                                         This form tells us about the child care arrangement.
 MAKIiIG CHILD CARE AFFORDÂBLE


Step   1:   This form must be completed by the parent and the child care provider.



Step   2:   Make sure all sections have been filled in and the information is correct. Answer all Yes or No questions by checking the
            right box. Once you have fÌlled out and checked this form, make sure the parent and provider sign and date.

                                            lncomplete forms may not be accepted and will delav processlng.

Step3: Thelawrequiresustoreportall paymentstothelnternal RevenueService(lRS) forincometaxpurposes. lfyouareanew
            child care provider with Care 4 Kids, you lllgg! provide us with your Social Security Number or FEIN and fill out an IRS W-9
            form. lf you have already submitted a W-9 form to us, you do not need to fill out a new form unless the information has
            changed. Care 4 Kids does not withhold income taxes, Providers are responsible for paying taxes to the IRS and the State
            of Connecticut. To get forms by mail, call !-888-2!+5437, or download the forms at www.ctcare4kids.com. For
            information about filing income taxes, call or view information onJine at http://www.irs.gov.
Step   4:   Submit the filled out forms to: Care 4 Klds, 13¡14 Silas lÞane Highway, Rocky Hill, CT 06067 or fax it to t-877-8684871.


SECTION      1: PARENT INFORMATION (To be completed by Parent)
Parenfs Name: ù Lt V tgÊ I , sÊ Ê+\ bf                                C4K Family lD
                    Nome,  Name, M¡ddte tn¡t¡ol
                         Last       First

Parent's Add ress: l0-1 B ftSSE fÎ. Sf. .       3S ciry, stare, Zip code                                                            (J5[
Telephone Number: (Primary
Reason for submitting this form                 Part of my Application or Redetermination               Cl Reporting changes or new provider


SECTION          2:   CHILD CARE PROVIDER INFORMATION. (To be completed by Proulder)
What type of child care provlder are you?                                         Are you accredited by any of the following? lcheck if yesl
  O     Unlicensed lndividual (relative)                                            Cl   National Assoc. for the Education of Young Children (NAEYC)
  O     Licensed Family Day Care Home                                               0    Council on Accreditation (COA)
  D     Licensed Child Care Center                                                  O    New England Assoc. ofSchools and Colleges (NÉASC)
  Í     Licensed Group Day Care Home                                                O    Natíonal Assoc. for Family Child Care (NAFCC)
  d     Summer Camp/Program El Licensed
  O     Public/Prlvate schools
  D     Municipalities


SECTION          2A:      LICENSED CHILD CARE PROVIDERS, PUBLIC/PRIVATE SCHOOIS,
MUNICIPAIITIES AND SUMMER CAMP PROGRAMS fTo be completed by Provider)
PROVIDER NAME
Center N                                                                            Licensed Home:
                                                                                                       (Lost)                      (Firrì
Address where care is provided:
                                            Street                                                  City                  Stote             Zip Code

Social Security/federal Tax lD        No.:                                          Telephone Number:

Date of     Birth:                              C4K Provider lD                                License Nu
       Fomily Home Províders Only


Family Home Providers Only: E I understand I must complete the pre-service training requirement prior to becoming elígible for
payment. For more information, visit www.ctcare4kids.com.

Please list the address you would like notices to be mailed if different from the oddress where care is provided:
Street   Address:                                                                   City, State, Zip Code:

                                                                                                                                                       ,.o
Form PPA Rev 08/2016

                                                                  cil                                                                                   ;3
                   Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 31 of 66

ORDER OF PROTECTION                                                                      ADA NOTICE                                      STATE OF CONNECTICUT
JD-CL-099 Rev- 10-16                                                    The Judicial Branch of the State ofconned¡cut                    SUPERIOR COURT
C.G.S- SS 29-28. 29-32, 2933. 29-361, 29-36k, 46Þ15,46b-16a,            complies with lhe Americans w¡th D¡s€bilities Act                wwwjud.ct.gov
46b-38c(d[e). 4ôÞ38nn, 53a-28(f), 534-36, 53a-42, 53a-217,              (ADA). lf you ne€d a reasonable actommodalion ln
53a-217c, 53a-223, 5¿þ1k, 54-86e, 16 U.S.C. SS 922(sX9),2265            accordance with the ADA, conlacl a coun clerk or an
P.A. 16-34                                                              ADA conlact person l¡sted at !vlt/¡vJ'ud.cl-goulA0A.

        type

Restraining Order - After Hearing                                                  Family                                       New Britain J.D.

Notice and opportun¡ty to be heard prov¡ded to respondent on 1113012018
                                                                                                                                HHB-FA18-4041425-S
Protected Person
LASI name                                First name                             MùOOte        Dete of Ètrith            Sex
Olivieri                                Aniyah                                                   4¡ 29¡2049              F        Unknown
                                                                                              city
251 Bingham Street                                                                              New Britain                                CT            06051
                                as                                                            Grty                                         state
251 Bingham Street                                                                              New Britain                                CT            06051
                                                                                              City                                         State



Res                    (Defendant)                                                            Res          ndent ldentifiers
LSSI   naÍre                             ¡rst name                              MKX¡€                                   ùex      taace
Olivieri                                Sarah                                                    37    3 ¡1s83           F       AsianiPacific lsland
                                                                                              Helght       Welght       hyes     HAlr              Phone
107 Bassett Street Apt 3s                                                                      503                                                    860801 0076
                                                         tjtale         zip                   D¡stngulshlng featUrevolher ldenüners
New Bätain                                               CT             06051                    dark hair, 32 yrs. old
                                                                                                                                            ot
                                                                                                !      Spouse or parly to a civil union
                                                                                                       Protected person's parent
                                                                                                       lntimate cohabitant
                                                                                                       Parent of common child
                                                                                                       Other:

Terms and Conditions of Protection
You, the Respondent must follow all the orders and conditions checked or indicated by "X' below:
E Sunender or transfer all firearms and ammunition.
E  Do not assault, threaten, abuse, harass, follow, interfere with, or stalk the proteoted person. (CT01)
E Stay away from the home of the protected person and wherever the protected person shall reside. (CT03)
n Do not contact the protected person in any manner, Íncluding by written, electronic or telephone contact, and do not
  contact the protected person's home, workplace or others with whom the contact would be likely to cause annoyance or
  alarm to the protected person. (CT05)
!      otner:

Addîtional terms and conditions are on the following pages:
General Restraining Order Notifications (Family), JD-CL-104.:Additional Orders of Protectíon, JD-CL-100


                                                                                                                    I Expira$on dale (¡fappl¡cable)
                 This order remains in effect until                 !     furtner order of the court-               i   t      I 14t2oig
x      The
       and
                                   over
                        to be heard. This
                                                es
                                                 shall be enforced, even
                                                                                                was              reasonable notieæ
                                                                                                                  state, the District
       of            any U.S. Territory, and may be enforced by Tribal Lands (1 I        c.s                      , territoíal, or
       tribal boundaries to violate this order may result in federal imprisonment (r8 u. s.c. s
tr     State law provides penalties for unlawful possession of firearms. ammunition, or electronic defense weapon (Connecticut
       General Statutes $$ 53a-21 7(aX4) and 53a-2'17 c(a)(5))- Federal law also provides penalties for possessing, transporting,
       shipping, or receiving any firearm or ammunition while subject to a qualÍfuing protection order and under the circumstances
       specified in 18 U.S.C. $ e22(g)(8).

By the Court CARON                                                                                                                                         121 14 12018

                                                                                                                    i;,.n?.î,n          r*i.rj]fu                   t08
                                                                  Ll'L-
                    Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 32 of 66

ORDER OF PROTECTION                                                                   ADA NOTICE                                     STATE OF CONNECTICUT
JDCL{XXI Rev.10-16                                                   The Judic¡al Brånch of the State of Connèctic1lt                SUPERIOR COURT
c.G.S. SS 29-28. 29-32, 2S33, 29-36i, 29-36k,46il15.46b-16a,         complies with the Americans wlth Disab¡l¡t¡es Act               wwwjud.cLgov
48Þ38dd)(e). ¿l6b-38nn, 53a-28(f), 534-36, 53442, 53a-217,           (ADA). lf you need a reasonable accommodation in
53a-217q ßa-223,541k, 54-86e, 18 U.S,C. SS 922(sxs),2265             accordance wilh the ADA, contaot a court derk or an
P-A. 1õ,34                                                           ADA conlact person l¡sted at wwwJud.at.gou/ADA.




Restraining Order - After Hearing                                                 Family                                   New Britain J.D

Notice and opportunity to be heard prov¡ded to respondent on 1113012018
                                                                                                                           HHB-F4184041426-5
Protected Person
Laist name                               f.rrsl name                           Mtoote       Date   ol bitth         sex
Olivieri                                 lnessa                                               6¡     6    ¡2010     F         Unknown
                                                                                            city                                       State
251 Bingham Street                                                                           New Britain                              CT            06051
                                as
251 Bingham Street                                                                           New Britain                              CT            06051
                                                                                            clty                                       state



Respondenl             pefendant)                                                           Respondent ldentifiers
Last nEme                                Ftfs¡ name                            Mtoote       Dåte of b¡rtr          \iex       Race
Olivieri                                 Sarah                             l
                                                                           I
                                                                                              37     3 ¡1983         F        Asian/Pacific lsland
                                                                                            He¡ght        We¡lhl   Eyes       Hair             Phonè
107 Bassett Street Apt 3-s                                                                   503                                                 8608010076

New Britain                                              CT          06051                     dark hair, 32               old
                                                                                                                     pefÊon

                                                                                                     Spouse or parly to a civil union
                                                                                                     Protected person's parent
                                                                                                     lntimate cohabitant
                                                                                                     Parent of common child
                                                                                                     Other:

Terms and Conditions of Protection
Yoi¡, the Respondent, must foltow allthe orders and conditlons checked or indicated by "X" below:
E Surrender or transfer all firearms and ammunition.
X Do not assault, threaten, abuse, harass, follow, interfere with, or stalkprotected
                                                                            the protected person. (GTO1)
E Stày away from   the home    of the protected person and wherever   the            person shall reside. (CT03)
E     Oo not contact the protected percon in any manner, including by written, electronio or telephone contact, and do not
      contact the protected person's home, workplace or others with whom the contact would be likely to cause annoyance or
      alarm to the protected person. (CT05)
!     Other:

Additionalterms and conditions are on the following pages:
 General Restraining Order Notifications (Family), JD-CL-104.; Additional Orders of Protection, JD-CL-100



                  This order remains in effect until:            !    furtner order of the court.                   1 I 1412019
tr    The court
      and
                                  over
                       to be heard. This order shall be              even without
                                                                                            was                                 notice
                                                                                                                 state, the District
      of            any U.S. Territory , and may be enforced by           Lands (18                              , territorial, or
      tribal boundaries to violate this order may result in federal imprisonment (18     s       ).
ffi   State law provides penalties for unlawful possession of frearms, ammunition, or electronic defense weapon (Connecticut
      General Statutes SS 53a-217(a)(4) and 53a-217c(a)(5)). Federal law                            for possessing, transporting,
      shipping, or receiving any firearm or ammunition while subject to a q                               under the circumstances
      specified in 18 U.S.C. $ 922(gX8).
                                                                                        Signed uudse,                                                  Date s¡gned

By the Court CARON                                                                                                                                     12t 1412018


                                                               c13
                                                                                             ASSI STANT -11.f.-,H,, R
                                                                                                                                               0r€ /ol
       Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 33 of 66




o                                          Secretary   ofthe Stats
                                           30 Trinity Strest
                                           P.O. Box f 50469
                                           Hartfonú, CT. 061 1 5 -0469




    January 10,2019




    Re: Add¡ess Confiderrtiality Program

    DearVIs. Olivíeri,

    Tbe Office of the Secretary of the State has accepted yorr applioation for partioipation in
    the Address confidentiality hogram (AcP). You may begn using the enclosed
    oertification card immediaæly. Plçæe reme,mber to notifr us if your confideirtial address
    cbanges, so th¿t yow mail will continr¡e to rcaßh you (send notice of change to: ACP;

o   P.O. Box 15ffi69;Hartford, CT.06115-0469). Pusr¡antto C.G.S. seEtion 54-.240e, only
    first class mail will be fonr¡arded" Magazines, packages, stc. cannot be fonrarded
    tbrough this program.

    If you are the parent or guardian of an ACP prticipant that will be registering for sohool,
    please note that school disüicts may disclose c€rtain sfi¡deNrtinformationwithoutparental
    consent. You may be required to aatively opt out of having this information disclosed by
    completing a fo¡n or sending a letter to the school alisüiot d the beginning of the school
    year þlease contast your school disüict for fi¡rther informatíon). School districts may
    leqræst verification of an individr¡al's partícipation inthe ACP in accordance with section
     34-240mof the Conncøiaw Genøal Stflh¡tos and section 54-240a-ll of the Regulations
    of Connectiaut State Agencies, respectively. Superintenrlents may contact the ACP
    dírectly at (860) 509-6040 with questions.

    Should you elrcounter a stat€ or municipal offioial wbo is rmfa¡niliar with the ACP (e.g., a
    toum regisûar or Dtrvfl/ staff person), you should rospectively ask to sp€ak with a
    supenrisor, and if neoessary, contast your eoulsclor/advocafe. The legal authority for the
    AÇP is                of the Connecticut Genaral St¿tutes.




o   StaffAtüorney
    Commercial Recording Division/ACP




                                    Lt4
        Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 34 of 66




    o                                   r¡
                    ofrroltÐtcr¡ryotf¡r                                               FtÚefm
                     Hrffi
                     0r*dntb                                            Erflnl
                                                                       0{íûnr



                                       ort
                                       DTùüfrI
                                       llrtþil,ClülltdaO




                                                     orprnüü¡urnlh¡
                            Ccrüfic¡fion co&,   ¡¡oo, rdú¡¡   od{p   oorL   rbrlttc   urcrt oa oll
                            oor.DmdÉca Þ dú pctctpror



    o
                           Ifyou brvc roy                      üe
                           o¡ùo vrlld




:



    o
                                      0r        I
                                             ft
                 Case 3:20-cv-00158-JCH Document
                                             L 8-1 Filed 02/20/20 Page 35 of 66


,
    t

                                          STATE OF"CONNECTICTJT

                                      \6

            .¡
                                                       vs.


                                                            AFFIDAVIT



                 1   ?Dì^I\JD        Ll¡ff€         ('llú   fv\ Pt.Éo     url      rÑ               WèI ft?-r{ ø q
                                    ìvl




        rr¡ttút) MftMA                t'-v     us     'l     Í        rlr¡É"r¡I t ¡J-tO            flp_îolJDr¡,^   t)
        C^¡$fcÒNf        ttl€ c.H.t)ÈEN.'lvg                          , ANrYRçt           ,lhtb -lÑÉåA '^tÉ          îßEásôrf
                                                                                                              INPDÞMHñ..I          ðN   .
                                                                                                                              .J

                                                                 tA
                                          lNtTlÈ                                                    Þ          f\)      *Nb
                           u              tt                                  rl
                                               IU                     N   S                             t+É

        A*)r-ûV "




                                                                                    By:




                                                                                        YourNamo

        Subsóribed'and Sworn to beforé'me(Asst Clerk, Comm. Of Superior Court)'




                                                    t lt"
      Case 3:20-cv-00158-JCH Document'z-8-1 Filed 02/20/20
                                                      f
                                                           Page 36 of 66
                           I




                                                                          CUT

                                     'õo

                                              vs.

                                                     AF''FIDAVTT


           -t
 lìl--f()P*\fr      4?4JUÉÞ ,Af. r.,.\y 0€StDtrf\lw            ab 1ì(      K- .uf '[HÉ r;ttlLDo-Eú\i         ,   .



@&. sstttuu. Nö ù$u¿ t^lno u¡.rÚuce>-Hgrxt eeça/r9,ús r.),lc'*T. FtË
                                                                          orrJ                          Y


                                                                                                    ç                    .J


                                                         5rl                     A\^lS   SottN ts                        n/\
                                                lt                                   rdÌþ ..É¡ .1ç ¡q¡,r I
                o
                                                                                                                     J
                                                                                   'l'
<tlÇ, OÇ*o¡r.(.r's rt T        'tnr.lff   Lrr..rrxr.ll             f-n 'M¿ ,r^t^¡,




                                                                    By:




                                                                          our

Subsóribed'aud Sworn to before:me(Assl Clerk, Comm. Of Superior Court)



                                      ffiífiü0Fflh[tittrÍßron




                                           u1
     Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 37 of 66
                                                   4

                             STATE OF'CONNECTICUT

                             t6
DO

                                        vs.
pl,vi
                                           AFF'IDAVIT




DEPáJDAI{T ¡rppÊgqofEs b Al              tftÊ \^trtá$ T'f./\ Ptrpr$la ttP fltv             Êl3s!..,



        (ÞN
                                          tl
                                   M                                   Ct\À


                                                             {^)
                                                                                                        .J




          ¡,                                                                                      NTD

VÉRLu€ 9c'ùN #Pf€Ê^)Éß¡tgr\YÉ'ÈtffitoÑ                                Cßr$^e    Tò   Co$4PUã.rç


lleur    Ag 'sos        .né {t+É Gt¿t:c        c'ortN   Þ ouf     o     G..¿-ÈNlfv\als


                                                           By:




               Swom to beford'me(Assl Clerk, Comm. Of Superior Court)

                          Itfhp¡'^;,-                      Dqte               s\r     V
                                   SAI,IANTFA MUNSON




                                  Lty                                                                        ./
       Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 38 of 66
                                                          5
                                                F'CO

                               t5.so\(o8Yo

                                              vs.
                        €
                                                AFFIDAVTT




     wt€,N    f    Pl(,tc     uf -t1*€ êrtçrs PÊukt Gç-Êt$,wqfrts ilûrÊ€', lj ALWÊÏS
                                              w,ts- tl          o      tõñs uñ
!t      ,l                                                                     rs        N               .r\v
                        \^t

                                   tl                                                               lç
                                                                           Þ                                    rrD
                                                                                                                u
             tt1                                     vrÈoÑq?.   "           b stlç                       LrE6       I        .J


pô\¡'t' tLNp'd.,Fl€Ls Aul^rrYs.. MAÞ AÈ{ù                           Sß.fÙtEn        hÀ,^\tr,FtE,     TAttF
                                                                      ,l                          F_'1, Hrrr

                  or^                   6t       z   l(
                                                          v                               5   .   l'1.
                                                                                                                        T-


                                                                                                          .g*.,-ü.-"         ffrßWr'.'
                                                                By:




                                                                     You¡

Subsòribed'and Sworn to beford:me(Asst. Clerk, Comm. Of Superior Court)



                                             SAIìiÀNTHAMUNSO¡u




                                        cl q
       Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 39 of 66
                                                                         !

                                                      (o


                             STATE OF CONNECTIC.IIT

                             t6.          Bro

                        L"               vs.
Ò/ivi¿r,',       T¿/,'.
             I                             AFFIDAVTT


 T    SÉY#r,     rrtE. Clr&uS      rf l*UttlW rr¡-re Þor¡e, ,*hl¡ v¡UøÑ Wp C*S
                                                                                          lr          rT'


ì¿Nqd.    Tou}jApDrl. ;Nt ttP .f-,pf MfrD,-tù ççÈqr$lM\ \5 l',s\rftJ"V
TltE    eNÉ ,Wttp-lÞÞçÊ TH€ LnrÁNl.RY "                    T   rA<Y-ÉÞ       '\,ù!+úíJ cktJ T:ltts
                       1\                       ¡',
                                   î

                                                                                                            J

                                                                                               l}}E


                                                                                                 of


                                                               By:




                                                                 Your

SubsõrÍbed-anid Swom to beforeme(Asst. Clerb Comm. Of Superior Court)

                                                                             sìrs\   tr
                                       8A¡IíANTHAMUNSON




                                       C2,o
           Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 40 of 66
                                                                                  {
                                                     1

                                  srATE OF CONNECTICqT
                                               0


                                              vs.
    ()¡ívlo/;     frhv
                                                AFFTDAVTT

                                                                                       ¡. Ollss -
                                                                                                      V
                                                                                           M lss eLfr6s
)                                                                                            \r




    flt¿fr. r's: .ÞAÒlrl .1¡oø.sfrrf +K.t.tfvtoÊÉ- ", Of{gP T1 r"tçÉ,, rf'S'                              J
                                                    tt
                                                          6      \t        o¡¡(
                                       1                       lt                             \1.
                                                                                      PO


    .GÉ,TE .M         ì l$r\r-f   . Y-Nùì^)




                                                                    By:




                                                                       Your

    subsóribed-aud sworn to beforême(Aqst clerk; comrn.   of    superior court)

                                                                    Date

                                               SAMANIHAMUNSON




                                        C-z)
         Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20
                                                       {    Page 41 of 66

                                                             d

                                    STATE OF CONNECTICqT

                                  ts-sa\Qõ"O
     DOCKET#                                             5
                                                   vs.
                          I
                      t
                                                     AFF'IDAVTT


                              o    I   ùrùS
                                                                                     ,




                                                                                             3t
                                                                        s                ?   .+          lv
                                                                                                          J




                                                                 rl                                   tuø),"

t{                                            ,t
                                        rt t¡JE    ffrW LTYT9Þ t l\ràf ,N' ?PËñf ot.lÈç 6¡iJ.$ "
     Uì,Lb   ,Í    .pÊvçDfç"r$rÉP
     ùú vßw r^ùlNe.,ftt6t'l *q¡s/eÞ h',>lq'
                                                                      By:




                  -uid Sworn to befordimdAsst Ctertq Corn$'Of Superior Court)

                                                                            sisredjhsl-U---       .


                                              sAMANTHAMUN{¡ON




                                         CLL
             Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 42 of 66
                                                      q

                                   STATE OF CONNECTICqT
                               I   -   :5ôto8?o
DOCKET#                                               s

                                              vs.
        ,

    )                U
                                                 AFFIDAVTT


 rlllú          ìAôì iPlr,LlNq. up        T1È.É     f.lel'g   ,Ar4r9¿- \^)ùÐL /qr< usuÀtr IVY

                                                                                      H{TIS




                                                                        a                     v

rp           $4ôTv1$^.v,   ulHfffls urp¿q¡6 gÊú)V? " ÉH€                r¿Es?òNÞs .r'( DÊòùY

                                                                                                  .J


ç           I'bì$.t't-,FNq^) WÌl{,|. 0E WÉfAf         D   ),lU   \ÀJÊÞa)q.     \þ¡s   4n W.Afls
rwAD " f \h,rc't,'úD -vwL- AñrD g¿qnD trlotlnt- wtgNt l3rtßY. ¡¿ouV
                         , .l*æ XW
*44 A uOl øp çrRVSt                         '. tltrulgs ,
                                                          You Þonùrf




                   Sworn to beforeme(Asst. Clerk, Comr.n. Of Superior Court)

                                                                 Date          slrrliY
                                       SAMANTHA MUNSON




                                        Cts
          Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 43 of 66
                                                I
    !



I
        srATE OF CONNECTTCUT
                                                                   # na rs 5or 6rlô
                                        )
                                        ) ss. New Britain                         May 16, 2018
        couNTY oF HARTFORD              )

                 Then and there by virtue hereof, on May 16, 2018, in the torun of New

        Britain, County of Hartford, I left with and in tl're hands of .Julio G. Oliveri, the

        within named defendant, 251 Bingham Street, New Britain, CT, a true and

        attested verified copy of the original Motion for Modification and Affidavit

        Concerning Children with my endorsement thereon.

                The within and foregoing is the original Motion for Modification and Affidavit

        Concerning Children with nny doings hereon endorsed.

                                                             ATTEST



                                                                     Zaniewski
                                                             State Marshal
        Fees:                                                Hartford County

        Pages           $       6.00
        Ends.                   2.00
        Service                20.00
        Travel                   0

        Total           $      28.00



                                                                                       'f$
                                                                                             .et
                                                                                             G     i-i
                                                                                                              o
                                                                                                              -rl
                                                                                             E            u, at
                                                                                       Z, ç)
                                                                                       rn;;
                                                                                       €F-
                                                                                                   =c
                                                                                                   -c'   #;;í
                                                                                                   rr)   Ðq
                                                                                       @  çf, r\)        õï
                                                                                                         Ð-l
                                                                                       =Ø
                                                                                       -l
                                                                                       Þã.-{ =J          !ic<)m
                                                                                       zo =   Þ-¡
                                                                                                         :Ð l-
                                                                                          -{ (Ð             ffl
                                                                                          Or...¡
                                                                                          ì1 -_.É
                                                                                                         -l Ð




                                                                                                         tr   E.ol
            Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 44 of 66




                ì')ii'lol)




    January 28,2019

    Re: Sæah Olivieri



    To Whom It May Concem-

            This letter is to confirm that Ms. Sarah Olivieri has been seeing me'for individual
     domestic violence counseling sessions. Ms. Olivieri has attended individual counseling sessions
     with me for several months.

             l{ithinthese sessions lve have covered topics such æ safety planning effects of
     domestic violence on victims and children, warning signs of abuse, as well as personal goals she
     has as a mother. She shows a willingness to partake in the services we offer and focuscd on
     achieving her goals free from dompstic violence. As part of her safety planning and recent
     move, she is now a part of the St¿te of Connecticut's Add¡ess Confidentiality Progam, in
     addition to other services for victims.

             Pn¡dence Crandall Center is a non-profit domestic violence agetrcy that offers services to
     adults and childrpn. These services range from individual counseling, advocacy, and support
     groups to emergency shelter.

     Should you need any additionat information regarding this client, please feel free to call mo at
     860-259-3830.

     Thank you,

     Danielle DeRosier
    . Manager   of Counseling Services
     Prudence Crandall Center

     860-225-5187 x2tt5

'    DDeRosier@pccdv.org




                                         )Lf
                        Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 45 of 66
                                                                                                                                               COURT USEONLY
 MOTION FOR CONTEMPT/                                                    STATE OF CONNECTICUT
 GONTEMPT GITATION                                                        SUPERIOR COURT                                           MFCONTP               lhls dodÈl         wñBn lhê
                                                                                                                                                                          tllled oú,
 JD-FM-173 Rev.2¡5                                                                wwwjud.clgov                                                                  Oúerlo Ailand tleeñrrg
 C.G.S. S 46Þ87; 46ú220P-B'526-27

                                      ADA NOTICE                                                                                   CONTCPL               lhlsdod<el           w'ttèn thê
                                                                                                                                                          lo                   and
    Tha Judidal Branch oÍ the Stale of Connecllcut complles wlth the Amarlcans w¡th                                                                                                ?øloE
    Dlsabllllies Act (ADA). lf You need    reasonable accommodalion ln accodance with
    th6 ADA, conlacl a court clerk or an ADA conlacl       llsted al wwwJud. ú-gov/ADr',
                                                                                                                                   coÌ.¡TclT             lâls
                                                                                                                                                           lo AflErld
    (Check    one) fl          Aefore Judgment (pendente lite)                           After Judgment                                                  ùa"¡
                                                                                                                                                                ôox     chêckèd.
                                                                                                                                                                                   ir'.îer



 New Brltaln                                                     New Brltaln                                                           HHB-FAl5-6016870-s
           nâme                                                                                         name

 Ollvierl, Sanh                                                                            Ollvlerl, Jullo G.

 30 Trlnlty Street#0736, Hartford, CT 06116                                                251 Blngham Street New Britaln, CT 06061

 l,the Elplaintiff IDefendant,respectfullyrepresentthatthisCourtissuedanorderon                                                                         directing the
                                                                                                                             (nonlh, dây, yeaó

                       defendant to         out           the box                 below for the order                      are             was
                                            Pây allmony ln the amount of                 Pay arrearages ln the amount of           Total Þålance owed           ABol (Dale)
Þay chlld support ln the Emount of
 $66,00               per week                                     pef                      '               per
                                                        a coPy

 l2    hrs supervlsed visltatlon for mother/wk with Kllngberg grant




              plaintiff or                        has                the court                              ways: (P/ease                  lnclude the amount                  any
                               of the date of this motion or another specific date.)
 past due amount you cla¡m rs due as
                                                                                                                                                                                      (no
Judgment based bn FRAUD and agalnst ACP program. Polfce reports conflrm counterclalm of plalntiff, No ACCESS                                                     tO

      or        from them     ren are alienated from mother,

 f ask the             find the                              defendant in                            that the above information is true to the best of

k                                                                           Þ    5-7-lal                           U-            -o
                                                                                                or

           Olivierl                                                         30   Trlnity Street#0736, Hartford, CT 06115                            e-                         o
 Certificati on (Complete if motion is filed beforeiudgment (pendente lite))                                                                        ç
 I certiff that a copy otthis document was or wíll immediately be malled or delivered electronically or non-electroÉalfü o
to all attorneYs and self-represented partles of record and that wrltten consent for electronic delivery was receiv€trãñr
                  Partles of record who were or will immediately be electronically served.
                                                                                                                                                                                -rl
                                                    coPy wa6                                                                                   Ð                         :E -l
                                                                                                                                                                            :tr
                                                                                                                                               -l                        \J

      nece6sary,                     eheet or sheets wlth name            âddress                    was                     to.


                                                                                                                                                                         -{m

 Order To Attend Hearing and Notice (To be completed by the Court)
The court orders          fl
                        tne plaintiff             [f
                                         tne defendant to attend a hearing at the tíme and place shown below to show why you
are not in contemp-t. The ôourt also orders the $Rlalntiff                             I
                                                                         tne defendant to give notice to the opposing party of the
Motion and of thé time and    place  where tne  Court-ivill hear  it, by  having a true and attested copy of the Motion and thís Order
mailed or delivered  to  the opposing  party by any proper    officer  at  least 12 days beiore the date of the hearing. Proof of
        0r          must be made to this Court at least 6              before the
                                                                                                                                                                Court Use Only




 Hearing To
 Be Held At                                 Square, New Britdn,              gf     06051
    you o                              cou              a                 arres             cap            may                           you.
(Conlinued on page      2)           *Check appropriate court:
                                                                          E    Superior Court               Family Support Magishate Division




                                                                     UL
                        Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 46 of 66
Summons
     TO ANY PROPER OFFICER:
     By the Authority of the State of Connecticut, you must serve a true and attested copy of the above Motion and Order to
     Aiteno Hearing on the below named person in one of the ways required by law at least 12 days before the date of the
     hearing, and file proof of service with this Court at least six days before the hearing
         to


                                                                                                                                        Date




Order
The Court has heard the above Motion and finds                thatthe       f]    plaintiff      I   defendant:

n    is not in      contempt. n          is in contempt in the following way(s):

     I        owes past due amount (arrears) as of                                        in the amount of


     I        other (specify)



It is ordered:
                                                                                                                   on past due by (date)
     I        payment in the amount of                         for current support and

     !        income withholding in the amount of

     !        incarcèration

     !        attorney's fees

     !        marshal's fees

     I        tnis matter is continued to
                                                     (date)
                                                                       at
                                                                                       (time)
     !        other (specifY)




                                                                  Signed (,4ss/slant                                                            of order
By                               Magistrate)



Return of Service
I left a true and attested copy of the Motion for Contempt                  I    in the hands of the defendant         !     in the hands of the plaintiff


f      at the current home of     the    f     defendant   or I     plaintiff at
                                                                                                            (Number, street, town or cìty)

The original Motion is attached.
                                                                                        County                                           Date
Name




For Use By Any Proper Officer As Defined by C.G.S. $ 52'50(a) Only
                                               Fee information
                                 coPY
                          Endorsement
                               Service
                                Travel
                                 Total

JD-Fh/l-173 Rev.2-15                                                        Page 2




                                                              L2)
                              Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 47 of 66


MOTION. FOR MODI FICATION                                                     STATE OF CONNECTICUT                                                                    COURTUSE ONLY
Jt¡Ftr4-174 Rev.2-13                                                             SUPERIOR COURT                                                                            MFMOD
c.G.s. ss 46b84,48Þ86
P.B. SS 25-26, 2É30. 25-57, 25€.18, 25a-30
                                                                                         wwwjud.ct.gov
    (Checkone)                                                                                                                                                          t[ffirtl[ülflIflilIilt

!         Before      judgment               !     After judgqg.nt       (lf the couft has ordered you to atlach a request for leave wilh a motlon for modlfiætion of a linal
                                                   custody orvisftation order, you must æmplete and attach a Request for Leave form (JùFM-202) to this motion.)


                                                                                                                                                                       Ò                   re
     ou         14 ÉP. r             sÊèA l{                                                        lo-1 BæsøÍ sT ss                                  trJ8,      c;f       Òþô61
     Otl.ú        tú%t , irr,tt-to                       Cä.                                                          INE                                             0þÞs             I


         Chlld Support                   Allmony           Custody            Msltalon                 olher (Speci$):
                              Gtw            l                                      Éft"        Plalntiff        !   ttre Defiendant         I   a Support Enforcement Officer,

respectfully represent that:
1. This Court issued an order dated                         ì-2s- \s                dírecling           twuto Gt' sLl VIV-DI                                   residing at

                 25t          Bt¡rcÉrrrq Sf NÉò BÍ-ffn tN ¡ E¡-                                                                 to:   ¡Contpteø Ue boxes thét eryty to Wur modon)

         Pey cuÍBnt supporl in the amount of:                                Pay allmonylnthe amounl        of
                                     every     þer)
                                                      UN'f¡ro\^tù)           g                         every (per)
      $
      Pay errêaragês âs

      $                              dvery (per)                     on lhe lotal               owed   of   $                        as óf
      Have cuslody oflhe chlld/dtlldrcn: (Cfieck one)                               or                 as                         N                    Pflmary fes¡denoe qf children wilh:

      ffi,/oint tegal culody               !
                                      sorc custody                   V{eçY oflg- tt6'r€}.tb                                             elloLl                 MÞftlÉß
      ?rovlde haalth lnsuranoe covcragê                                                                                          Prov¡dc tIUSKY/aash med¡cal

      fl     Ho   !   ves                                            Pay            % of unæimbursed medical exp€nses            $                      every (per)
      Conlrlbute to child care

           Toor S
2. You must explain briefly the fac'ts that are the reasons why you are asklng for this modification. (Check apprcpriate box or boxes. fttach
   additional sheef orsf¡eefs if necessary.)

     É      Since the date of the order, the circumstances conceming this case have changed substantially as follövÍé:
                                                                                                                              t\t
                                                                                                                                                              C-
                                                                                                                                                                      ET
                                                                                                                                                                      -.= (-       92'::5
            l1 l+ß-PftrS- 50 I bB-?os . Nv^s ôF cwlrÀÊ€N ùw\le I ¡¡cÊsî\sED                                                   4,
                                                                                                                          = prffmpt¡,Ë
     l-l fn" order for current child support is substántially different from the cunent chlld support and arrearage guiÉl¡räs                            -                                 Ct

     -                                                                                                                                                   €þ            (Jl Ð
                                                                                                                                                                       l.r
           support order as follows:                                                                                                                                         "fü¿
                                                                                                                                                                              CÐ
                                                                                                                                                               (t          õ -¡t
                                                                                                                                                                           Ð
3. The      I     plaintiff     !        defendant is a "deploying parenf'of the armed forces. The                     fac'ts about that deployment                                        m
                                                                                                                                                                       P
4.a. I am receivfng state assistance or HUSICI health insurance, or I have received it in the past.
a.b. eny child that th's motion is about is recelving state asslstance or HUSICI health insurance, or
  lf you answered 'Yes" to eíther_of these. questions, you must send a copy of this motion to: The Office of the
  Street, Hartford, CT 06106. lf you dont give the Attorney General's Office a copy¡ your motion may take lon$êr tô decide.
Iask the Court to modify the existing order or orders as followsi (checksttthatappty)
a. Ch¡ld SUppOft (YoumustllteaswpmtoFtnanclatAfîídavít(JùFM-6)atteastSda!ßheforclhehearing.YoumustalsoîiteanAffrdavit
       Øncêmlng Chitdren (JùFM-164), a öwnpleted Worksheet forthe C,onneûicut Chlld Suppod and Arreange Guidellnes (CCSÊí, JùF1i.220), and'an
      Adyiæment of Rights Re: lncome Wlthþold^ing (JùFM-71) on yourhearíng date).
      ffiorde. cunent               support '$  rino arrearage and order payment              Order immediate income withholding
     !    lncrease currenl           support I  Provide HUSI(Y/c¿sh medical                           health insurance coverage
     I    Decrease current            support ! Contribute to child care                      Other
b. Al i m O n Y Íou       m ust llle a swom to Fln ancial Affìdavtl                      C. CUStOd! (You mustfìte         a swom lo Financlal Aîfldav'rt(JD-FM-6) atteastS
      (JI>FM-8) at least 5 days be¡oì?- lhe hearlng. You must alsö                              days beforelhe hearlng, You must also ñte an Affrdavít Qonceming Children
      frle an Advisement of Rlghts Re: lnøme Wtthholding                                        (JùFlvf164) and a ømpleted Wotksheet for the Connecticut Child Support'and
      (JD-FM-71) on your heañng date).                                                       An^eange Guídelines (CCSG-1, JD-FM-220) on yourheadng date).
                                                                                           -Jit
      !      lncrease       I            Decrease
                                                                                            þ{lvtooitvcustodvas
                                                                                                                            follows:
                                                                                                                                                   c¡rßfùbl îu Fun{q¿
         the amount of alimony to be paid.
                                                                                                                                        6ov7'
(Conünuú on bacvPage                2)                  Check appropriate court:                                     Court f]         Farnily Support Magistrate Division
                                                                                                                                                                                                        oD
                                                                             rL?                                                                                                                 \\ã'
                             Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 48 of 66

f
     Plalnliffs Name (Last, ñtst, mldcile InilÌaU                              Defen¡lent's   l'laíre llesl,   frtst, n;iddle ¡niqal)                              Docket Number

               ovtvtel-t, 9¡eftd                                                                          I
     (Contlnued from page 1)
                                                                                                                                                        ,rebase
     d. VisitatiOn/Pafenting Time                            (You musrîî!ø a swom to Financíat Affidavtt                          e. Other                        be specifrQ:
          PùFilrâ)       ef leásf 5 clays beforc lhe hearlng. You must            als   frle an Afficlavit     &næm¡ng
          Chltdren (JD-Ftlþl64) and a completedWotksheetforthe Connedicut Chîld Suppoft and
                                                                                                                                                                           r(-fr'L           Él/Atl^tq¡"ÐúN)
          Anearage Guldelines (CCSG-Í, JD-FM-220) on yourheaÌlng date).
                                                                                                                                            O? n+É                 c,t'h LÐflÆÑ
          M    nfooity visitätion (papnting time) as follows:
          Y\-ii4pitgmål-kt tisc-€riíop- o?- eÐ,.e.I 's ÞtsoEen or\)                                                                      &
                                                                ,.tdnt ¡|ame                                                   -tilte
                                                                                                                                        uf appt¡æD,e)
                                                                   S/ff¿++H Pulvl ÊÞl                                                                                                   5-   l{-
           I                           qr                s       ïrçlv.) ÊR¡r+ rù                    C:r          oto 0 Ê- t                                                             Eol où'?
     CeÉÍficatlon
    I certify that a copy of this document u¡as mailed or delivered electronically or non-electro niælly on                        to all attomeys      (date)
    and self-represented parties of record and that written consent for electronic delivery was received from all attomeys and self+epresented
    parties receiving electron ic delivery.
     Name and sddrrss of each party and attomay thet copy l¡ves melled or dellvered           to'


    *lf             ,   atlach addltlonâl sheet or sheets with name and address whlch the                           was malled or delivered lo.
                                                                                               or     name         p€rson




    Order For Hearing and Summons ffo he compteted by cterk orsupportenforcementoffÍcer, tf                                                                                             apptîcahle)
    fhe putl orders that a hearing be held at the time and. place shourn below. The Court also orders the
     @etaintttt             fl
                            Defendant        Support Enforcement Officer to give notice to the opposlng party of the Motion and of lhe time
                                                    fl
    and place where the court will hear it, by havlng a true and attested copy of the Motion and thiq Order served on the opposing party by any
    proper officer at least 12 days before the date of the hearlng. Proof of servicE must be made to this Court at least 6 days before the date of
    hearing.



          Hearing to
          be held at
                                  +
                                       suo€flof (þutl. Jurllclel Dl6tflct of


                                       çounAodress
                                                         New Britai
                                                         20Franldln Square, NewBdHn,
                                                                                                                  g[      0æ51
                                                                                                                                                         Room Number
                                                                                                                                                                            & 7
                                                                                                                                                                                 T¡M6
                                                                                                                                                                                          ltl
                                                                                                                                                             3Þ                   ?:BO         ¡rr

    To any proper officer
    .By the Authority of the State of Connecticut, you must serve a true and altested copy of the above Motion and Order For Hearing and
     Summons on the person named below in one of the ways required by law at least 12 days before the date of the hearing, and file proof                                                              of
    .service with this Court at least 6 days before the hearing.


                                                                                        å,                n       trwrn St-                        N¿,t                  þain Cr              O   bos l
    By

                        n         r5 J                                                                                                                                                             (
    Order The court has heard this motion and orders it
    ! cranted ! Denied and f] rurther orders (if apptícabte):




          Gourt Use Only
    Fee for Motion to Modify:                                            Paid                        fl       Waived

                             2)   Rev.2-13



                                                                                  C1-.1
                                                            o
                                  Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 49 of 66
                                                                                                                               o
                            lnformgllon on page 1Js-true and,accurate to the best o! my knowledge and that l'i¡an; if asked, document all income,
                                      llsted on       1


                                 Nny   lalse statement made by you under,oath that you.do not belleve to be, . .
                                 'true                                                                                                              .

       Notice.Þ'                       ând.that ls Intended to mtstead a publlc Éeruant ln the performânce of hils
                                 or he,r'ofrìcÍat functlon may be þunlshable by a line andlor imt'rísonmehl-:                                   .



                                                                                               nâme     person
,'                                                                                                      rt   ÐLl      vt€rlt                                I         :1tr
 to before mej
     Order
 the Court, haVing found the applicant (X altthat apply): [J f.fot ñdþent ! lndigent and unable to pay
   E tnotgent oi un'ä¡te lo.pay ior parenllng education progfai'under c.G.S. S 46b-sgb; hereby ciibers ttre applicatioñ:
     . D Grantèd as follows:
         t. Thä'following costs are oniered páld Oy the State
             I c;rtr;i*rt." otproo"" náito "i.LJi o
             E otnèr gpecÍfy):
            2. The fqllowing fees are waived                          Entryfee             I    riiing ree
                                                                      Olhei(Speci,?)
            3.      n All46b-89b,
                          cosb for participation in a parenting education program shall be
                                            the aþpllcant found'indigent or unable to
                                       becauEe                        ls                                         pay:
                                                                                                                     e,overed b¡t.the servlce provider pgrsuant to C.G.S.
                       S
            4. Counsells              ,fl Appointed       iName):
                      :"
       n Denied.' lf denied
                                                             ':   '
                            oñly in part,-'speoiff:"
       n

             Counsel is nbt                  bàcagsethe                       does not face
                                                                                On

                                                                                                                             GOURT OFFICER                        5         te
     Request For,Heailngf On                               led Appl
                                           only to a denlal of the aþpllcatton for walver of fees payabte to Íhe couri orfor fåe cósfs of seruice of procèss.
                                              for fge'waiver for parcntíng educafion or to appoinfutdnt of counsel.
                                                  the application.


        Slgned
                                                                                                                      .5-    lt'   Iv.



 Order:After Hearlng                                                                                                                           CLERK
 The Court,.havlng found the applicant                            !    ttot iiratjent          É   h¿¡g"nt and unable to pay.                hereby ordérs the applicatiòn:

                                                            päto oy tne state.
                                                           notto       exceed          $   5lc\.[\-rfô tV'' ,( ¿$(
        !     Z,..ttre'foilowing fess aie walved                           Entry fee                                   fae
                                                                           Olher (Specìfy):

         Danied for the ffillpwlng reason(s):




            Court          of.     name                                                                                                                            slgned


                                                                                                      ,^lt
                                Case 3:20-cv-00158-JCH Document   8-1 Filed 02/20/20 Page 50 of 66
LrsT oF EXr€fTS                                        STATE OF CONNECTICUT                                                                                                       LISTEXH
J>CL-?E        3eÐ .6-rs                                                                      SUPERIOR GOURT
                                                                                                                                                                                   illll
  T¡4e    cÉ   Prcceeding: Hearlng                                                              Date(s) of Proceedlng         :    081 1 312019; 1 010412019
                                                                                                                                                                                           f lilillllrrirllilill




               C*ographic
               Area number                                  tr Judicialof: New Brltain
                                                                      Distric-t                                                       |rr | Housing
                                                                                                                                            sesslon             New Britaln
          cas€
OlivierÍ, Sarah v. Olivieri, Jullo                                                                        Shane Canty

Hon, Suzanne E. Caron                                                             Deborah Qulgley; Michaela Hungerford                                          HH8FA1550168705
                                                                                           Entered as
                       Plaintiffs Exhibits                                                  Full or lD
                                                                                                                                    Defendant's Exhibits

          I       06n3n018 New Britain Pollce Report                                       oilßnu9     f¡tD A.                    Photoe of child's arm                            10//412019
  Ful                                                                                                  Flrul
          2.      0612A20ß New Brltain Pollce Report                                       08/13/2019 f¡tD B.                     Photo of child's eye                             1014i2019
  Fu[                                                                                                  E Full
          3.      nnA2ü8                 New Britaln Pollce Report                         081'a31201s
                                                                                                       fltD c.                    GAL report                                        101412079
  Ful                                                                                                  B Full
          4.      finT12018 New Brltaln Pollce Report                                      08113/2019 EID D.
  Ful                                                                                                     I     Fuil

          5.      Visit summary from the Doctor                                            lol4l2a19 flrD              E,
  Full                                                                                                    fl
                                                                                                        Full

                                                                                           1U4nús IJ Full
  ID                                                                                                 ID
          6.      Note wrftten by child                                                                                F
  Fu1                                                                                             E
  ID
          7
                  Letter regardhg address
                                                                                           10141201s      fl tD        f:r-
  Ful             confîdentlalltv prooram                                                                 n Full
                  Ton messages bêtween Mother and                                          10tN2015       EID          H.
          8.
  Ful             mlnor chlld                                                                             ñ     rut
  ID
          I       Conversatlon between the partles                                         1U4n019        EID          t.
  Full                                                                                                    fl    Full

          10.      Messages betweÞn the parltes                                            10141201s      EID          J.
  Full                                                                                                    E     Full
  ID
          11, Messages between the partles                                                 101412019      DID          K.
  Ful                                                                                                     El Full
  ID
          12. Messages between the partles                                                 10t4t201s      LIID         L.
  Full                                                                                                    E     Full
  ID
  Ful
          13.     Messages between the                                 parties       '.)   1014t2019      LJ ID
                                                                                                          f-l rul
                                                                                                                       M.

          14.     Messages between the partles                                             101412019
                                                                                                          EID          N.
  Full                                                                                                    El    Fuil

          15.     Messages between the pailies                                             101u2019       fl tD o
  Ful                                                                                                     ll rul
          16.     Message between the partles                                              10ll412019     EID          P
  Ful                                                                                                     I     Full
  ID
          11      Messages between the partles                                             10t4t2019      ûtD o.
  FUI                                                                                                     E Full
  ID
          18.     Messages between the parties                                             '10//412019
                                                                                                          EID          R.
  Fr.Cl                                                                                                   I     Full
  to
          t9.     Messages betwEen the partles                                             10141201s
                                                                                                          Eto ù-
  Fdt                                                                                                     E Full
  ID
          20.     Messages between ths parties                                             101412019
                                                                                                          fltD T.
  Ftã                                                                                                     E Full
          21      hlessages between the partles                                            101412019
                                                                                                          IJ    ID
                                                                                                                       U
  F'â                                                                                                     E     Full

          ZL llessages between the pañ¡ês                                                  1014120'19
                                                                                                          flt0 v.
  =T                                                                                                      I Full
  Ð
          23- llessages between the parties                                                10141201s      EID w
  EJI                                                                                                     E rutt
                  llessages between the parties                                            101412019      fl¡D x.
                                                                                                          I  Full

                  Hessages                                                                 10t412019      ¡tD          Y,
                                                                                                          [-l   Full
                                                                                                          ütD
  ,.- '*           Hessages                                                                 'lol4120'19
                                                                                                          fl    Full
                                                                                                                       z.
?*¡llz:*'æt                         !}                                                                     Defendant's                          to


          3ËEr€a¡::'.i     :   tt   sn ey   to r P I a i n l¡   fl)                                                                     (Allo r ney   lo   r Dele   n da   nt)




                                                                                           GI      Page 1 of2
LIST OF EXIæ|TS
                      Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 51 of 66
                       (Ønünued)
-æs--:!å þr-6-1€
                          )

         6e                                                                      DoctEtr¡ñE
OlMed, Sarah v. Ollvlerl, Jullo                                                  HHBFAíSS0rl6tIË
                                                     Entered as                                    E¡Ërudæ
                                                      Full or lD                                   Full or lD

         27    Messages                              101412019     EID
  Full                                                             EFull
  ID
         28. Photo                                   10t412019     fltD
  Ful                                                              flFull
  ID                                                               EIID
         29.   Prlnt out of Judlcal Branch webslte   10t41201s
  Fu                                                               fl     run
  ID
         30.   screen shot of message                ß14n0ß        EID
  Ful                                                              D Fu[
                                                                   fllD
  FU                                                               ll     Full
                                                                   EID
  Full                                                             ll     ¡utt
                                                                   EID
  Full                                                             l-''l rutt
                                                                   EID
  Ful                                                              Elru[
  ID                                                               f¡lD
  Ful                                                              f-ì    Fulr
                                                                   ElD
  Ful                                                              I      Full
  ID                                                               Et0
  Full                                                             El Full
 ID                                                                UID
 Full                                                              I      Full
                                                                   IJ     ID
  Ful                                                              E      Full
                                                                   [J     ID
  Fu                                                               fl     ru[
                                                                   DID
  FUII                                                             f-l    Futl
                                                                   trtD
 Ful                                                               l-l rull
 ID                                                                utD
 FUI                                                               E ¡un
 ID                                                                E¡ID
 FUI                                                               f-l    Fuu
 ID                                                                EID
 Ful                                                               [''l   Full
                                                                   EID
 Ful                                                               E Ful
                                                                   EID
 Fulf                                                              I      Full
                                                                   EID
 Ful                                                               Elruil
                                                                   EID
 Full                                                              E Full
                                                                   EID
 Full                                                              f'l rufl
                                                                   EID
 Ful                                                               l'l    rull
                                                                   EID
 Fu                                                                E ru[
                                                                   [J ID
 Full                                                              f-l    rutt
                                                                   Llto
 Fufl                                                              E Full
                                                                   LIID
 FUII                                                              ElFull
                                                                   Lf     tD
 FUII                                                              ll     rult

                                                           Page    I of2

                                                       Cs-t-
                            Case 3:20-cv-00158-JCH STATE
                                                   Document   8-1 Filed 02/20/20 Page 52 of 66
                                                         OF CONNECTICUT                                                                                      ËÞrs
                      FORM
                                                                             SUPERIOR COURT
                                                                                      www.jud.ct.gov


                                                                                          ADA NOTICE
                                                     The Judlcial Brânch of the state of connecc{t cornp:,es r,i;th the Amer¡cans w'¡
                 :"   3\e   aêp¡es for yourself      D¡sabilit¡es Act (ADA). lf you need a reasonab;e aca¿lmcda¡on in accordance wlth tne
              2:.ç tz; ta :he couft clerk.           ADA, contact a court clerk or an ADA contacl pe¡son ilslel at trir-,rird cl gavlADA'

                                                                                                                                                                 È:1ã!4

                                                                                       c{.l/L     t         ç                              ì                      -et*r€
                            ¿-r       G                   ùe                 L)       î*t             /ò              l,r/'rr   t
                                                          (

        Pendente Lite Dissolution           f,   eost Judgment Dissolution        !    Never    Married    ffiinat Judgment f            Temporary Restrar.';r'ç   æi'ih*'sç
               of the parties


                                                                                                                      a(                                         ia-


                                                                                  a                         z              d.
                                                                                                                           ç             L\ f\.2'vv,....
                                                                                                                                L,( ¿\                                  ;(åã
                                                                                                                                                                               ^
                            13   1-




                                                                        -!,'úloct                 J             (^^                       \¿


                                                                                                           (-               /'€                (].tâ        (-
                                                                                                                                                                                   JJ-




    Monetary orders comply with the Child Support and Arrearage Guidelines:                                     fves INo
    lf the orders differ from the guidelines, state the reason(s) for the deviation



                                                                                                       ô
    We hereby cert¡fy that the above conforms with the agreement of
                                 attoney)                             Date
                                                                                                                                                                       Ôù'
                                                                      8-     z\-tg                                                                                           L Y-t4
                                                                      Date                       ApprotðãñA aõ oidèred (Judge/Famíly Suppci l,Eg:stnte)




\                                                                             cz3
          Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 53 of 66




IXrcKET NO.: IIIIB-F415-501670-S                                 SI.JPERIOR COI.JRT

SARAH OLIVIERI                                                   ruDICIAL DISTRICT
                                                                                               4t6
         v,                                                      OF NEW BRITAIN



ruLIO OLIVIERI                                                   AUGUST 2,20T9

                               DEFENDATIT'S PROPOSED ORDERS

         The Defendant JULIO OLIVIERI, proposes that this Honorable Cotut enter the

following Orders:

I   .   The Parties shall have joint legal custody of the children: Ivy Olivieri, Aniyah Olivieri and

        Inessa   Olivieri.

2.      The Defendant/Father shall have primary rpsidence ofthe minor children.

3.      The parties shall make joint decisions regarding the minor children that a¡e (a) not readily

        reversed and (b) that have significant long-term effects. These decisions include, but a¡e

        not limited to educational placement, non-emergency elective medical freaünent and

        religious partioipation.

4.      The Plaintiff/Mother shall have reasonable and liberal access to the qhildren on a weekly

        basis, including weekends, to be mutually agreed upon by the parties. Such visits will uat

        be ovemight r¡nless the minor children agree to such overnight   visits. Plaintiffs parenting

        schedule shall be subject to the children's activities and the wishes of the child¡en. The

        parents acknowledge that they will need to be flexible with their parenting of the children

        due to the children's activities and social schedules.




                                                    1



                                            ca+
          Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 54 of 66




    5.   Mother shall provide meals for the children ûuing her parenting time and shall be

         responsible for all costs of meals and/or any ofthe the children's activities during her

         parenting time.

    6.   Holidays: The parties agre,€ that they shall be reason¿ble with regard to holiday time such

         that they each shall have equal pare,lrting time on Easter, Thanksgiving, Christnas Eve and

         Christnas Day and NewYear's Eve and Day. They may mutually agree to time on other

         holidays.

    7.   Holida¡ vacation and othor specific   days with the children shall take priority over regular


         weekly access. The parties shall be flexible wittr respect to each other's requests for time

         with the children for special events or occasions outside of the schedule set forth above and

         shall work with each other's schedules to accommodaæ the children's activities and other

         special events. Each party shatl be entitled to two (2) vacation weeks with the children

         dnring summer vapation. Those weeks may be consecutive. By May lst of each year, the

         parties shall provide each other wíth written notice of their intended vacation weeks. In the

         event there is a conflict between the two, Defendant's requested period shall take

         precedence in even yerits and Plaintiffs requested period shall take precedence in odd

         years. The parties agree that they shalt attempt to arrange fot additional parenting time

         with the other parent before or after vacationing with the children. The parties may each

         request reasonable vacation time with the children througþout the year as long as

         reasonable notice is provided to the other parent.


    8.    Affections: Neither parent shall make any derogatory comments to the childrçn about the

          other nor do anyttring which would estange the children from the other; which would



                                                      2


L
           Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 55 of 66
t



          injure the opinion of the children as to thei¡ Mother or Father; or which would impair the

          natr¡ral development of the children's love and respect for the other pafy.

    9,    The parties agree that in reaching any major decisions pertaining to the childrerq they shall

          be guided by the best interests of the children. The parties agree that neither party shall

          unreason¿bly withhold conse,nt in reaching any major decisions pertaining to the children.

    10,   The parent with whom the children a¡e residing at the time shall make day4o-day

          decisions. Nonetheless, the parties shall exert theirbest efforts to be consistent in   üeir

          routines and disciplinary practices.

    11.   The parties shall use their best efforts to adjust the access schedule upon rear¡onable request

          and notice from the other pafly, keeping in mind the bcst interest of the children.


    12.   The parties shall each be entitled to liberal phone access to the children. Said access shall

          not be intended to interfere with the privacy of the other parent.

    13.   The parties have agreed that neither party shall pay child support to the other which is a

          deviation from the CT Child Support Guidelines.

    14.   The parties agree to waive the provisions of C.G.S. $46b-56ç in that they waive their right

          to have the court retain jurisdiction over the matter of an Educational Support Order in

          order to enter orders at a futr.ue time.

    15.   The parties shall continue to maintain healtb dental and vision insuance coverage for the

          benefit of the minor children through HUSKY for so long as the children are eligible.

          Decisions to incur all non-ernergency related medical expenses for the children shall be

          made by both parties prior to incuning the expense. The parties sh¿llnot øke the children

          to an out-of-network medical care provider without prior consent of the other party.


                                                      3


                                            c1û
           Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 56 of 66
t


    16.    The Defendant shall claim the minor children on his income taxes rurtil they can no

           longer be claimed as dependelrts.

    17.    Neither party shall strikç or othenryise employ corporeal pwrishment on the chíldren.




                                                           RESPECTFULLY STJBMITTED

                                                           JT]LIO OLTVIERI


                                                 By:
                                                           ManuelA. Suarez, Esq.
                                                           Law Offices of ManuelA. Suarez, Esq.
                                                           P.O. BOX 270652
                                                           rWest Hartford CT 06121

                                                           Tel. (860) 206-9962
                                                           Juris No. 411403




                                          CERTTT'TCATTON

             I hereby certifr that a copy of the above was mailed onthis the 2nd day ofAugust 2019,
    to all counsel and self-represented parties of record as follows

    Ms. Sarah Olivieri
    P.O. Box 150469
    0736
    30 Trinity Steet
    Ha¡tford, CT 06115

    DavidP. Coughlin, Esq.
    Children's Law Center
    30 Arbor Steet
    Har"tford,   CT 06106


                                                                  /411403/
                                                           ManuelA. Suarez, Esq


                                                       4

                                               cs-7
Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 57 of 66




                                    STATE OF CONNECTICUT

     DOCKET NO. FA-15-50L6870-5                                                SUPERIOR COURT

      OLIVIERI, SARAH                                                          JUDICIAL DISTRICT
                                                                               OF NEW BRITAIN

      V                                                                        AT NEW BRITAIN

      OLIVIERI, JULIO                                                          AUGUST L2,2019



                                           TIONS OF THE GUARD                     N AD LTTEM



      The Guardian Ad Litem for the minor children Ivy Olivieri (D.O.B. 08109104), Aniyah
      Olivieri (D.O.B. 04129109), and Anessa Olivieri (D.O.B.                           06106110) respectfully

      recommends that the following findings and orders are in the best interest of the minor
      children.


                                                 CUSTODY


      1. The Mother, Sarah Olivieri (hereinafter          referred to as "Mother"), and the Father

           Julio Olivieri (hereinafter referred to as "Father") shall have Joint Legal Custody
           of the minor children.


      2.   Primary residence shall be with Father


                                           PARENTING PLAN


      1.   In the event that the judicial grant still allows for additional access, mother shall
           complete all additional access allowable by the judicial grant with all minor



                                    The Children's Law Center of Connecticut
                                30 Arbor Street, North Build¡ng, åarÍford, CT 06 | 0ó
                                     Phone 860-232-9993 F ax 860-232 999 6
                                            Juris Number.410682

                               c38
Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 58 of 66




           children. During this time period the mother and children should discus with the
           assistance of the supervisor the next step in mothers parenting access.



      2.   Upon completion of the judicial grant; Mothers parenting access with the oldest
           minor child Ivy Olivieri shall be reasonable and liberal to be mutually agreed upon
           by the parties, with the input of the minor child. Both parties shall encourage the
           minor child to attend parenting access with mother. Both parties shall continue to
           work the with the minor child's therapist to improve the parental relationship
           between the mother and child.


      3.   Upon completion of the judicial grant; Mother's parenting access with the minor
           children Aniyah Olivieri and Inessa Olivieri shall be as follows;


              a.   Unsupervised access; Every Wednesday from after school or 3:00 pm if no
                   school until T:30 pm,
              b.   Unsupervised access; every other Saturday from 12:00 pm until 7:00 pm.
              c.   The parties shall follow the above schedule for            I   weeks. Upon the

                   completion of the   8th   week, mothers access shall increase to;
                       i.   Unsupenrised access;Every Wednesday from after school or 3:00
                            pm if no school until 7:30 pm.
                      ii.   Unsupervised access; every other Saturday from 72:00 pm until
                            Sunday at 7:00 pm.


      4.   Neither party shall employ corporeal punishment towards the minor children.




                                                                                                    2
                                    The Ch¡ldren's L¿w Center of Connect¡cut
                                30 Arbor Street, North Building, Hartford. CI 0ó 10ó
                                     Plrone: 860-232-99 9 3 F ax: 860-232-999 6
                                            Juris Number'410682

                                  c,3\
Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 59 of 66




                                              COUNSELING


      1. The minor children shall remain in counseling with their current therapist until the
           parties mutually agree and/or the therapist recommends that the children have

           completed their therapeutic goals.     All parties shall cooperate with the minor
           children's therapy as deemed necessary or requested by the therapist. This includes
           actively encouraging any progress that the minor children has made with their
           therapeutic goals. No party shall discourage the minor children in anyway and
           shall allow for the minor children to utilize their therapy appointments    as   their
           "safe" place. No party shall question them regarding their sessions or question the
           validity of the statements the minor children makes to their therapist. All
           questions shall be directed to the therapeutic organization and not the children.



      2,   Mother shall remain in counseling with her cunent provider until suchtime that
           her and the therapist determine that ther therapeutic goals have been reached.
           Mother is highly encouraged to allow her counselors to speak with the minor
           children's therapist so that all parties can plan their therapeutic goals and progress
           together.



                       NON DISPRAGEMENT/COMMUNICATION/ILLNESS


      1. No party shall coerce,    threaten, harass, intimidate, discourage or in any way deny
           the children reasonable access to the other party. Access shall include, but not be
           limited to the children telephoning and writing (regular or e-mail) either party or
           receiving telephone calls or mail from either party. The children may initiate
           telephone calls to the parties as often as the children desires.




                                                                                                    3
                                    The Children's Law Center of Connecticut
                                30 Arbor Street, North Buildng, Nartford, CT 0ó l0ó
                                     Phone: 860-232-9 99 3 F ax: 860-232-9 99 6
                                            Juris Number'4'0682

                               c;l c,
Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 60 of 66




      2, No parfy shall speak to the minor           children regarding at issue relating to the court
            process or any other adult issue. This includes but not limited to any court

            decisions, motions filed, or perceived reasoning why the court process is
            occurring. Aay adult themed conversations shall be at the discretion of the
            children's therapist and done in a therapeutic setting.




      3. In the event of the illness    or personal injury of the children, the fust parfy to learn

            of such illness or injury shall notiff the other immediately (by all available means
            including text, by land and cell phones, etc.) and each party shall keep the other
            reasonably informed of the whereabouts and condition of the childrçn. For purpose
            of this paragraph, the word "illness" shall mean any sickness or ailment, which
            requires the services of a physician. The word "injury" shall mean any injury,
            which requires the services of    a   physician. During any illness or injury, the party
            shall have the right of reasonable visitation to such children in addition to their
            other rights provided herein. The parties agree that if either of them has knowledge
            of any illness or accident or other circumstances seriously affecting the health or
            welfare of the child then they will promptly notify the other as aforesaid and both
            parties shall have unlimited visitation privileges, consistent with the

            circumstances, for so long as the situation pertains.




                                        MEDICAL INSURANCE


       1.   The Mother and the Father shall all obtain medical and dental insurance for the

            benefit of the minor children, if such insurance is available to them through their
            employment, union, or other group planat a reasonable cost not exceedingT.5             o/o


            of their net weekly income. In the event such insurance is not available or cannot
            be obtained at a reasonable cost, they shall maintain the child on the HUSKY Plan

                                                                                                          4
                                     The Clrildren's Law Center of Connecticut
                                 30 Arbor Street, North Euilding, Hartford, CÍ 06106
                                      Phone: 860-232-9993 F ax. 860-232-999 6

                              utt           -Juris   Number; 410682
Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 61 of 66




         or another comparable plan. The provisions of C.G.S. $ 46b-84(e) are
         incorporated herein by reference.




      Respectfully submitted,

                                                By:

                                                Attorney David Coughlin
                                                Guardian ad Litem for the minor child
                                                The Children's Law Center
                                                30 A¡bor Street, North Building
                                                Hartford, CT 06106
                                                 8   60 I 232-9993   ;   F :8 60 I 232 -999 6




                                    The Ch¡ldren's Law Center of Connecticut
                                30 Arbor Streel North Building. Haúord, CT 0ó l0ó
                                     Phone: 860-232-999 3 F ax: 860-232-9 99 6
                                                Number: 4 t 0682
                            C    4   a-ruris
    Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 62 of 66

)




                                                ORDER

                                              So ordered.
                                              BY THE COURT,




                                              Judge/Assistant Clerk               date




                                 The Children's Law Center of Connecticut
                             30 ArÞor Streel North Building, Hartford, CT 06106
                                  Phone; 860-232-9993 F ax: 860-232-999 6
                                        Juris Number:410682

                           c4s
Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 63 of 66




         e           OL   lVlFRl, SARAI{ v. OLIVIÊRl, JLlLlO, 0


                                                                     ,)
     ü                                                            nilm,l,alt,r   ü




ú




                            w L4//
                          --rl/)&
Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 64 of 66

                                            ,tilti/rl/t                     I       l),r1,1




                                            '.tltj,'i1,,. ll r)                     I |,          .ll

                                            i;ìr.'/i,/'.,rr                         irl, r¡           i



                                            it | ír; ,/,;,            ,/'.'1 i




                                            iilil//{,,'../llll                      iìl ,,1           !




                                            '.rfia/': it:ri,il                      l: r)l i

                                            il\t)i:t,\.i/'i''                       rJ:;     i)l      l




                                            t1\,i]a      1,1)i          1   \)      {l   ì   r,   !   ¡




                                            ,i1.r,.,i¡ii)lt                         i'ì) irl          I



                                            ilt.tl1 i( .              it)i)         í'll     il I     I




                                            '.]l\iiit:,li/,tl                       rll/1.1


                                            tl.r)a,l!.i/\.tc r¡iì/lt

                                            tj   I   rjalù       !,¡i1ir            {.rl.l
                                                                                             'l I i


                                            .r i     r,i/ I , i ¡il                 {lii,ll


                                            ljl,.,iLr//                         I




                                            t          /lt;             1           rJi ii I          I




                                            :l|i)\ il I itt)                        r'r1),ì       I   I



                                                                                    tiìl: I           I




                                            ílltti.i'i,,: i'.tl                     (lt |¡i
                                            lìlt.i¿/(,'./ :t)                        ì.(l    il{      I




                                            lllíìi/,,Lrl:1ì                         tì{)i.l'1


                                            lill)a/r.'/:;{.t                        tll      '11 i

                                            ::       0,,1,..a./|:ü




                                            '.',1(ta      ,¡\l irJt                 rlf-r rl      r     L




                                            !]|t.l¿,/L,          t/fì¡              ilit I t L
                                            .)Lttl/,,1 !                 ltt        Ljrt tJl            I




                                            ttlt)t / :, / i\l

                                            llltaitit'.t\\t                         (ìli     illll
                                                        ,l\

                                            {_jì{11,/t;r:/lll                       |ìl.t0l
                                            tì1r),.,itj¿              / it)         t:il {ìiìt

                                            i, I rr,       /!,i /¡:11               i)(ì i        1l l


                                            ,, I     Lri,,/!Ji'liìfr                iìl.l ,.il            I



                                            .l11rr¡; ¡lì rt                         ìlir i:t)l


                                             jl(r,.:/,.:,).7i.il                    tll)|{.1|

                                            rilil¡,(i./i')                          !)rl1ll)l

                                            a\       t, ': i   , í'    ).li
      Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 65 of 66
              I 25     00   12i14/2018



              125      r0   12/21/2018            RE     IIJRN T)F SERVICE

              125.20        01/18/2019

              '125
                       30   02/05/2019

              '126     00   12/14/2018    r,      o8JËcÍoN
              127      00   12/26/2018            pOS r-JUDGMENT t\lOllON FOR À|ODltlCAllON CUSIODY VISITAÏION
                                                   ll{ S,l./lI Or j¡, a,,1, ltil I,t r r{, l'r :; l.-/\}ìlii,.; /rlìli\
              '127     10   01/18/2019            ORDER
                                                   ';L Lr ; iì, l, .              r.j. .),. I ' .j .:               :1.¡¡- l.j lì. l;

              127      20   02105/2019            ORÛER
                                                   n¡S(r/        i l'rd.i     :r13 .]ir1,) lri.-\         :l'7.\Ì{l.lt alÄ:iti'i
              127      30   04/12/2019            ORDER
                                                   ¡ìl   S¿-lt   J t;ril: I .Ì ¡ ; .'.1=' Ìl'.-,   I'1, \l :it :.' ¡ li l!   ! t,lç(,rli
              127      40   05/02/2019



                                                   r-ast Updaledt              ,r.l!!ii!,   ì,ìl   llii    iri,ii   rir   1)!.i',i:.,,!::'t.)

              127      50   05/02/2019            OROER
                                                   iìt-!ìÌlr I t)¡a|:i : ., lr! ! ,lr_tli rì,-l¿,1Íiil: í it;arrl

              127.60        10/11/2019            ORTJER
                                                   ,¿ri:tL,      I   (ìr.1,:, ir-i,,1,,r{11ì)        tjf¡l    ..,!Jr;,i.lt'.li 1 ¡,i1f,¡i

              128      00   12/26/2018    j,      ÂFf lDAV|f CONCERNlr.l6 CHiLDRÊll

              129      00   12/26/2018    I       FlNANclÄL AFI-lDAVll JD FL¡ b SllORl

              130      00   01/11/2019            MOlroN TO SI R|KE
                                                   ¡iL\il1i          iji.: ¡ j -i'.i-ìr,rlii\j            i.)-jr,iir.:,        r!14ìl

              130,10        02/05/2019


              130      20   03/14/2019




              130      30   03/'18/2019           ORDER
                                                   ;t¡:,1i1! t-.,,,i1r ì I r¡                 ,i ifiaìtj(,          i,. r\'tr ;:ìlíitij

              ]31      00   01/11/2019            LìROÉR WIf}]OIJT AGREET,{[I.IT OF-ÍFIT. PÀRÍII.'' " SUPÈRVI1ìF-D VISIIAIION NO Vì:iIIATION T.]ENTÊR
                                                  {FORI'¡ JD FM-24 r)

              132      00   01/17/2019    .-      ORDERS OF              OU]IES ANÞ TEÉS COIJNSËL OR OIIÀRDIAN AD LITEIiI FOR t,III.IOR CI.]ILD OR CHILOREN

              133.00        01/17/2019            ORDER APPOIN TINC COI,,NSEL OR GUARDIAN AD LITÉI.I FOR                                        MIf'IOIì CHILO OR C}.IILDRÊN
                                                  ÈM ERG EI.¡CY S I IU AlI O I.I


              134,00        02/05/2019            lr4O-!-lON FOR ORDER
                                                   l¿:-ji   jLt ir,li'r        )15',)r1l     I i,aiil :i r:;i¡l il¡1j),ílii:r
              134      10   02/05/2019

              't34     20   03/'t4/2019




              134      30   03/18/201e            {IR DãiI



              135      00   02/05/2019


              136      00   u3/18/2019            oRDtRV/lflloUl¡1GÉ(EËlvltrulOFtllEPARflÊS StJPI:R\,/lStDVtSlTAaÍ)NltOVt.ì¡fAti0Ni:ENIFti
                                                  iFORl,4 Jçl r¡,r 2111
l
'tI           137      00   03/20/2019        )   (ìtlAROlÀN¡\DtlfËt¡ lìí:QtlESllORSl/\'tusCONtÊn[ilcÉ.rl¡]OtLltJllicJD.t¡¿-219)


              137      10   04/01/2019



              137      20   04/12/2019


              1   38   00   04/22/2019            cilAHUIANÂtrliìËl¡,RÈQUt.sf ËrìFslÀtusc.)ilt tRÊ.NcÊ{t:lcLtlDlNr, )")ttr1 ).iq)

              138      10   05/D212019            {ifiDt ir




                                          Øctt¿
Case 3:20-cv-00158-JCH Document 8-1 Filed 02/20/20 Page 66 of 66


         r38        20           05/02/2019


         139        û0           05/07/2019                                       ¡io-iloN       ËoR       coNl slrll'T posT..iuucMt:N                         I
                                                                                   I::1, |ritr.       (,:1
                                                                                   jli..:1,1¡ iji r'1,     ,;',-  )i.                      ir ri   .\j             f /i:,,!,
                                                                                   Lasttipdtted        ',' I iìì i.                        ,iì   r r¡!              :',     ril

         139        01           05/13/2019                                       REfURN OT SERVILìE

         139        t0           06/?.0/2019                                      ORDEP
                                                                                   lij:ì1,Í r t't, r:¡ c, -¡ ltÌl : r ¡{ri.t :),J/:,,i!iiir ( Âlrrlfl

         140        00           07/02/2019                                       ORDER
                                                                                    ltil,'Ll      û'rl¡r -'i l,:.1)i-Ì          liIi{ !     r.1,1i;f,i       it'ì!;ilti
         14]        00           09/24/2019                           !,          BRIEF

         142        00           10/11/2019                           a           À{EI4oRANDUM OF DECTSIOI¡ ON HOTTON

         143        00            10/11/2019                          (           LIST OF ExHlBlfs (..i0-CL-28/JD                            cL    28a)

         144        00           12/30/2019                           O           AI.'FIDAVIT CF EXPENSES OF COUNSET OR GUARÛIAII ÀD LIf É¡¡ IìOR h,!INOR CHILD OR CHILOREN




                                                                                                 -scheduled Court Ortes ðs of 02/0Ì/2020

                                                                               HHB-FA1 5-501 6870-s - OL|VlERl, SARAH v. OLtVlERt, JULtO, G.

                    x        Oote                          Tin rc                                E?ent Descr iotion                                                                                        Stôtrr5

                                                                                                 No Evenls scheduled



        ,tír    /!lrIf,,,i,r'i,i:í!ritliir,:Not¡ceSìriji,,ì]r':i¡.jrìIll:nt:i;rtliii.r                                          i):jit:,


        I¡¡i:rJ,'i¡1j¡¡,¡rr,r,¡ílr),ìfiìlìlr,rit(ìr.ìi¡.,1aj'.tlÍ;;íliirr-.¿!ir:li¡r¡

        ¡'1lir.'liÊr!!r.ì1iÌitì,iT:,Lri)rlri'li)1,,;'...ji1,.;irLti:il.lj.{-:i;tr.                                    Llr|,.i1Ì..ìì,ì,-,rlrrÍt.r:,.,tr.i




        !rì'ì¡.rrioÍrririL¡rlrrrì                                                                               r:(ti                                          iìlil;:]i,itt,t:il.rìiii:ìr jl)/i¡r,   ìir,rrirr,,ç¡yjllEgl¡jlylesq
        Look-US lr.r,:'L: i,I,l                                                                                 Lr¡ B


       Ii lrijil,:; i lì il rjg'        iO ir:rrrìr.r,/l,iij!, rl ,ti ar.r r,' i --1;,.r       i i|,::i.r¡;,r.::'ir2                .1.:.,;;,,¡1 '¡,¡ ¡;¡.,¡1-

       llir,ìi;iirl,rc:rr!lt(i)1ì:;tiltiri)j                 íijt.tir,tíít¡:-til¡r-;irlr,,t.,llr::ì.tì,:rjarjtrilj.:trìitì




       i)nr    l)   ilì,r,,, ijOl !rrj,:l   !ilit\.:!j ijìlíl !rl¿i   l)r:r   .t,jr!ililrp    r_,iri;   ¡i iltF   , r):tr ì,,




                Àtlo'revs       ç€lgþe @4å @                                  43]]91|.@'                        Es¿f,rces        Es¡!       J'l¿@,!                       Ntrs&ui!¡lg: gÊitg: !e|2,si.l!!!e          g!.]:clp_   !98
                                                                                     Ccrnmon       I4Jl        rrms     Cúnl¿r I     Us S'le M¿o         VJeb!:r€        t'rlc,êr

                                                                                             t,ir!r(¡ir         l:l     ir_.t rr!:!|a-l           .rt.ijlr     i:i.!i¡,,1
                                                                                                        i ¿:t.1,.,1t,!t.1 r¡r _:¡r .!ltrjjrÁ          ,r riir,¡




                                                                  u c-ï?
